UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4906 DREYFUS STATE MUNICIPAL BOND FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 04/30/09 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund ANNUAL REPORT April 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 31 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S. Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2009, the Class A, Class B, Class C and Class Z shares of Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 0.86%, 0.26%, 0.09% and 1.03%, respectively. 1 The funds benchmark, the Barclays Capital Municipal Bond Index, produced a total return of 3.11% for the same period. 2 In addition, the fund is reported in the Lipper Connecticut Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 0.06% for the reporting period. 3 Between their inception on December 15, 2008, and April 30, 2009, the funds Class I shares produced a total return of 12.10%. 1 The funds benchmark, the Barclays Capital Municipal Bond Index, produced a total return of 11.27% for the same period. 2 Municipal bonds suffered bouts of heightened volatility over much of the reporting period, but a market rally in 2009 buoyed market averages. The fund produced higher returns than its Lipper category average but produced lower returns than its benchmark, primarily due to weakness among lower-rated holdings during the market downturn. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Connecticut state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Connecticut state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environments.We may also look to select bonds that are most likely to obtain attractive prices when sold. Financial Crisis and Recession Sparked Heightened Volatility An intensifying credit crisis and recession roiled most financial markets, including municipal bonds, over much of the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting fiscal pressure on most states and municipalities, including Connecticut, which suffered through severe slumps onWall Street and in the insurance industry. Meanwhile, an ongoing credit crunch escalated in September 2008 into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. In this tumultuous environment, yield differences between municipal bonds and comparable Treasuries moved toward historically wide levels as deleveraging among institutional investors resulted in widespread selling pressure even for creditworthy securities. Indeed, at times during the reporting period, tax-exempt municipal bonds offered higher nominal yields than comparable taxable U.S.Treasury securities. A market rally in the reporting periods final months, stemming in part from massive interventions into the financial crisis by U.S. government and monetary authorities, helped the market erase its previous losses. Overall, higher-quality municipal bonds fared better than their lower-rated counterparts. Defensive Strategies Cushioned Losses but Limited Gains We adopted a generally defensive investment posture in order to cushion losses during the downturn, gradually reducing the funds positions in 4 municipal bonds rated BBB or lower in favor of higher-rated general obligation bonds and essential-purpose revenue bonds from fiscally sound issuers, especially those from wealthier areas of Connecticut, such as Fairfield County.However,some of the funds corporate-backed holdings lagged market averages, weighing on the funds relative performance. We also established generally defensive interest-rate strategies over most of the reporting period, including a relatively short average duration. We positioned the fund to capture the benefits of wider-than-average yield differences along the markets maturity spectrum. Our focus on bonds in the 20-year maturity range provided much of the yield of longer-term bonds but entailed less risk should inflation eventually accelerate as a result of massive government borrowing and spending. Maintaining a Cautious Investment Posture Although we recently have seen evidence of market stabilization and a return to a focus on fundamentals among investors, the U.S. economy has remained weak, and Connecticut has continued to struggle with budget pressures. Consequently, we have maintained a relatively defensive investment posture, including strategies to manage risks through careful credit analysis. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Class Z and Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Connecticut residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund Class A shares, Class B shares and Class C shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. Performance for Class I and Class Z shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. The fund invests primarily in Connecticut municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B and Class C shares.The Index is not limited to investments principally in Connecticut municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 5/28/87 3.65% 2.06% 3.20%  without sales charge 5/28/87 0.86% 3.00% 3.68%  Class B shares with applicable redemption charge  1/15/93 3.60% 2.11% 3.35%  without redemption 1/15/93 0.26% 2.45% 3.35%  Class C shares with applicable redemption charge  8/15/95 0.87% 2.22% 2.89%  without redemption 8/15/95 0.09% 2.22% 2.89%  Class I shares 12/15/08 0.97%  3.03%  3.69%   Class Z shares 5/30/07 1.03%   1.60% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class I shares of the fund reflect the performance of the funds Class A shares for periods prior to 12/15/08 (the inception date for Class I shares), adjusted to reflect the applicable sales load for that class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009  Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.74 $ 7.82 $ 8.58 $ 2.51 $ 3.86 Ending value (after expenses) $1,076.90 $1,073.80 $1,072.00 $1,121.00 $1,077.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.61 $ 7.60 $ 8.35 $ 3.16 $ 3.76 Ending value (after expenses) $1,020.23 $1,017.26 $1,016.51 $1,021.67 $1,021.08  From December 15, 2008 (commencement of initial offering) to April 30, 2009 for Class I shares.  Expenses are equal to the funds annualized expense ratio of .63% for Class I, multiplied by the average account value over the period, multiplied by 137/365 (to reflect the actual days in the period). Expenses are equal to the funds annualized expense ratio of .92% for Class A, 1.52% for Class B, 1.67% for Class C and .75% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period).  Please note that while Class I shares commenced operations on December 15, 2008, the Hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period December 15, 2008 to April 30, 2009.  Expenses are equal to the funds annualized expense ratio of .92% for Class A, 1.52% for Class B, 1.67% for Class C, .63% for Class I and .75% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments97.3% Rate (%) Date Amount ($) Value ($) Connecticut73.2% Connecticut, Clean Water Fund Revenue 5.13 9/1/09 3,050,000 a 3,128,720 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; FGIC) 5.25 10/1/13 5,530,000 5,657,245 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; FGIC) 5.25 10/1/16 4,470,000 4,487,791 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; FGIC) 5.25 10/1/17 2,275,000 2,273,817 Connecticut, GO 5.25 12/15/10 2,550,000 2,732,605 Connecticut, GO 5.13 11/15/11 1,500,000 a 1,649,520 Connecticut, GO 5.00 12/15/22 4,855,000 5,325,886 Connecticut, GO 5.00 4/15/24 2,500,000 2,730,700 Connecticut, GO 5.00 11/1/27 2,000,000 2,140,480 Connecticut, GO 5.00 11/1/28 3,000,000 3,188,880 Connecticut, GO (Insured; FSA) 5.00 10/15/21 3,500,000 3,747,310 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 7.13 6/1/10 2,335,000 2,405,073 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 3,876,105 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 5.50 11/1/12 4,180,000 4,768,920 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 5.38 7/1/20 2,000,000 2,132,520 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,046,287 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.70 4/1/12 1,265,000 1,240,864 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.80 4/1/21 3,000,000 2,652,150 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/11 1,765,000 1,752,539 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/18 2,300,000 2,112,780 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.75 12/1/23 1,000,000 819,040 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.85 9/1/28 6,200,000 6,146,308 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 4,445,000 4,168,343 Connecticut Development Authority, PCR (The United Illuminating Company Project) 5.75 2/1/12 1,250,000 1,250,837 Connecticut Development Authority, Revenue (Duncaster Project) (Insured; Radian) 5.50 8/1/11 2,405,000 2,462,528 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Development Authority, Solid Waste Disposal Facility Revenue (PSEG Power LLC Project) 5.75 11/1/37 7,000,000 5,628,910 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,250,000 4,732,625 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) (Insured; AMBAC) 6.15 4/1/35 2,750,000 2,433,310 Connecticut Health and Educational Facilities Authority, Revenue (Danbury Hospital Issue) (Insured; AMBAC) 5.75 7/1/29 3,000,000 2,677,770 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (Insured; Radian) 5.13 7/1/30 500,000 372,375 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,361,587 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,423,010 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 3,823,280 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; FSA) 5.25 3/1/32 10,880,000 12,203,226 Connecticut Health and Educational Facilities Authority, Revenue (Griffin Hospital Issue) (Insured; Radian) 5.00 7/1/23 1,280,000 996,480 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 2,603,510 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) 5.25 7/1/11 3,000,000 a 3,290,970 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) 5.50 7/1/11 2,150,000 a 2,370,009 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 1,918,717 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; MBIA, Inc.) 5.75 7/1/33 5,000,000 5,280,250 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; MBIA, Inc.) 5.00 7/1/37 2,000,000 1,990,880 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty) 5.00 7/1/33 5,000,000 5,050,950 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; FSA) 5.25 7/1/23 2,000,000 2,066,740 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; MBIA, Inc.) 5.00 7/1/22 1,000,000 1,002,640 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,151,802 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.50 7/1/22 1,750,000 1,643,670 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 4,000,000 3,675,560 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 4,112,328 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.13 7/1/27 5,400,000 5,409,072 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,325,675 Connecticut Higher Education Supplemental Loan Authority, Revenue (Family Education Loan Program) (Insured; AMBAC) 5.63 11/15/11 345,000 354,667 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; MBIA, Inc.) 4.50 11/15/20 1,830,000 1,625,278 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; MBIA, Inc.) 4.80 11/15/22 3,675,000 3,312,939 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 4.45 5/15/14 1,000,000 1,012,990 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/21 3,190,000 3,205,822 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.05 11/15/21 4,925,000 4,946,276 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.10 11/15/27 5,000,000 4,964,350 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.45 11/15/29 5,805,000 5,755,251 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 2,475,000 2,130,777 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 11/15/36 5,000,000 4,867,150 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 5/15/38 5,790,000 5,628,401 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 6.00 11/15/38 5,900,000 6,152,166 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,500,000 2,418,400 Connecticut Resources Recovery Authority, Mid-Connecticut System Subordinated Revenue 5.50 11/15/10 1,000,000 a 1,070,270 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 898,270 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 2,919,377 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 3,870,000 3,748,018 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 6,504,820 Fairfield, GO 5.50 4/1/11 2,030,000 2,206,468 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; FSA) 5.00 11/15/37 1,800,000 1,781,064 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; MBIA, Inc.) 5.00 11/15/30 5,000,000 4,902,950 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; MBIA, Inc.) 5.00 8/15/35 2,000,000 1,940,080 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.25 9/1/17 4,490,000 4,429,924 Hamden, GO (Insured; MBIA, Inc.) 5.25 8/15/14 5,000 5,835 Hartford, Parking System Revenue 6.40 7/1/10 1,000,000 a 1,066,560 Hartford, Parking System Revenue 6.50 7/1/10 1,500,000 a 1,601,595 Meriden, GO (Insured; MBIA, Inc.) 5.00 8/1/16 2,090,000 2,449,982 New Britain, GO (Insured; Assured Guaranty) 5.00 4/1/24 4,500,000 4,977,720 New Haven, GO (Insured; Assured Guaranty) 5.00 3/1/29 1,000,000 1,009,220 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; MBIA, Inc.) 5.25 8/1/31 2,000,000 2,044,200 Sprague, EIR (International Paper Company Project) 5.70 10/1/21 1,350,000 1,046,466 Stamford, GO 6.60 1/15/10 2,750,000 2,868,223 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,076,020 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,057,860 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,050,500 University of Connecticut, GO (Insured; FGIC) 5.75 3/1/10 1,850,000 a 1,949,012 University of Connecticut, GO (Insured; FGIC) 5.75 3/1/10 1,770,000 a 1,864,730 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) University of Connecticut, GO (Insured; FGIC) 5.75 3/1/10 2,500,000 a 2,633,800 University of Connecticut, GO (Insured; FSA) 5.00 2/15/24 1,225,000 1,296,663 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) 5.75 11/15/10 2,500,000 a 2,717,575 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) 6.00 11/15/10 2,425,000 a 2,645,311 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) 6.00 11/15/10 2,000,000 a 2,181,700 U.S. Related24.1% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 1,500,000 a 1,587,240 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 1,300,000 a 1,375,608 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 4,000,000 a 4,232,640 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 6.00 7/1/10 5,000,000 a 5,305,300 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,120,730 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 281,040 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/11 55,000 a 59,007 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 795,000 879,254 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,709,233 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 680,453 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 6,000,000 5,838,420 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,347,180 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 2,000,000 1,933,080 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,233,540 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.25 7/1/12 2,600,000 2,715,388 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 5.50 7/1/13 8,000,000 8,176,960 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 5.25 7/1/14 4,925,000 4,919,090 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 5.65 7/1/15 3,000,000 3,013,680 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/15 2,000,000 2,045,240 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.25 7/1/10 8,000,000 a 8,505,920 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 6.13 7/1/09 4,000,000 4,020,760 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Highways and Transportation Authority, Highway Revenue 5.50 7/1/16 5,000,000 a 6,035,300 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 5.50 7/1/13 4,590,000 4,691,531 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.25 7/1/33 7,750,000 7,003,520 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 779,350 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 345,000 353,839 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 5,000,000 5,070,500 Total Long-Term Municipal Investments (cost $360,503,417) 18 Short-Term Municipal Coupon Maturity Principal Investments.5% Rate (%) Date Amount ($) Value ($) Connecticut.1% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Liquidity Facility; Bank of America) 0.65 5/1/09 200,000 c 200,000 U.S. Related.4% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.45 5/1/09 1,500,000 c 1,500,000 Total Short-Term Municipal Investments (cost $1,700,000) Total Investments (cost $362,203,417) 97.8% Cash and Receivables (Net) 2.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 20 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 51.1 AA Aa AA 18.0 A A A 7.1 BBB Baa BBB 16.3 BB Ba BB 1.8 F1 MIG1/P1 SP1/A1 .5 Not Rated d Not Rated d Not Rated d 5.2  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 362,203,417 356,375,077 Cash 1,618,530 Interest receivable 6,021,035 Receivable for shares of Beneficial Interest subscribed 929,117 Prepaid expenses 28,076 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 266,524 Payable for shares of Beneficial Interest redeemed 178,314 Accrued expenses 46,446 Net Assets ($) Composition of Net Assets ($): Paid-in capital 373,743,191 Accumulated net realized gain (loss) on investments (3,434,300) Accumulated net unrealized appreciation (depreciation) on investments (5,828,340) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 238,183,130 2,825,296 15,044,656 11,021 108,416,448 Shares Outstanding 21,340,125 253,329 1,350,287 987.17 9,715,870 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 2,000,989 Shareholder servicing costsNote 3(c) 920,777 Distribution feesNote 3(b) 127,106 Interest and expense related to floating rate notes issuedNote 4 78,584 Custodian feesNote 3(c) 52,519 Professional fees 47,862 Registration fees 35,214 Prospectus and shareholders reports 14,324 Trustees fees and expensesNote 3(d) 13,719 Loan commitment feesNote 2 5,990 Miscellaneous 41,813 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (12,567) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (2,135,699) Net unrealized appreciation (depreciation) on investments (11,718,670) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 a 2008 b Operations ($): Investment incomenet 15,661,569 15,922,741 Net realized gain (loss) on investments (2,135,699) (237,545) Net unrealized appreciation (depreciation) on investments (11,718,670) (9,388,288) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (10,085,483) (10,206,586) Class B Shares (171,436) (402,113) Class C Shares (486,466) (370,609) Class I Shares (188)  Class Z Shares (4,871,651) (4,800,928) Net realized gain on investments: Class A Shares  (422,888) Class B Shares  (16,930) Class C Shares  (19,299) Class Z Shares  (210,924) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 24,296,028 22,531,282 Class B Shares 100,216 194,025 Class C Shares 5,146,558 3,231,825 Class I Shares 10,000  Class Z Shares 5,709,725 6,589,917 Net assets received in connection with reorganizationNote 1  127,951,303 Dividends reinvested: Class A Shares 6,566,551 6,732,274 Class B Shares 116,344 267,653 Class C Shares 361,283 285,487 Class Z Shares 3,508,351 3,540,746 Cost of shares redeemed: Class A Shares (31,975,790) (31,621,926) Class B Shares (4,672,055) (9,879,490) Class C Shares (2,649,986) (1,589,271) Class Z Shares (15,153,404) (17,118,408) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 386,924,754 285,962,706 End of Period 24 Year Ended April 30, 2009 a 2008 b Capital Share Transactions: Class A c Shares sold 2,194,351 1,929,769 Shares issued for dividends reinvested 597,473 578,233 Shares redeemed (2,950,744) (2,705,846) Net Increase (Decrease) in Shares Outstanding Class B c Shares sold 9,643 16,663 Shares issued for dividends reinvested 10,546 22,979 Shares redeemed (420,339) (845,520) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 466,286 277,745 Shares issued for dividends reinvested 32,993 24,576 Shares redeemed (245,261) (135,827) Net Increase (Decrease) in Shares Outstanding Class I Shares sold  Class Z Shares sold 520,014 565,036 Shares issued in connection with reorganizationNote 1  10,855,730 Shares issued for dividends reinvested 319,081 304,524 Shares redeemed (1,381,181) (1,467,334) Net Increase (Decrease) in Shares Outstanding a From December 15, 2008 (commencement of initial offering) to April 30, 2009 for Class I shares. b As of the close of business on May 30, 2007 (commencement of initial offering) to April 30, 2008, for Class Z shares. c During the period ended April 30, 2009, 223,279 Class B shares representing $2,499,362, were automatically converted to 223,086 Class A shares and during the period ended April 30, 2008, 433,359 Class B shares representing $5,061,347 were automatically converted to 433,016 Class A shares. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.55 11.87 11.78 12.11 11.90 Investment Operations: Investment incomenet a .47 .48 .49 .51 .51 Net realized and unrealized gain (loss) on investments (.39) (.30) .09 (.33) .21 Total from Investment Operations .08 .18 .58 .18 .72 Distributions: Dividends from investment incomenet (.47) (.48) (.49) (.51) (.51) Dividends from net realized gain on investments  (.02)    Total Distributions (.47) (.50) (.49) (.51) (.51) Net asset value, end of period 11.16 11.55 11.87 11.78 12.11 Total Return (%) b .86 1.54 5.04 1.52 6.17 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 1.10 1.20 1.13 1.04 Ratio of net expenses to average net assets .93 c 1.09 1.19 1.13 c 1.03 Ratio of interest and expense related to floating rate notes issued to average net assets .02 .20 .30 .23 .13 Ratio of net investment income to average net assets 4.29 4.12 4.17 4.29 4.25 Portfolio Turnover Rate 26.41 44.96 43.87 14.24 20.07 Net Assets, end of period ($ x 1,000) 238,183 248,300 257,627 259,930 274,204 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.54 11.86 11.77 12.10 11.89 Investment Operations: Investment incomenet a .40 .41 .43 .45 .45 Net realized and unrealized gain (loss) on investments (.38) (.30) .09 (.33) .21 Total from Investment Operations .02 .11 .52 .12 .66 Distributions: Dividends from investment incomenet (.41) (.41) (.43) (.45) (.45) Dividends from net realized gain on investments  (.02)    Total Distributions (.41) (.43) (.43) (.45) (.45) Net asset value, end of period 11.15 11.54 11.86 11.77 12.10 Total Return (%) b .26 .97 4.50 1.00 5.63 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 1.66 1.72 1.66 1.56 Ratio of net expenses to average net assets 1.52 c 1.65 1.71 1.66 c 1.55 Ratio of interest and expense related to floating rate notes issued to average net assets .02 .20 .30 .23 .13 Ratio of net investment income to average net assets 3.68 3.56 3.66 3.76 3.73 Portfolio Turnover Rate 26.41 44.96 43.87 14.24 20.07 Net Assets, end of period ($ x 1,000) 2,825 7,541 17,314 24,853 32,919 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.53 11.85 11.76 12.09 11.88 Investment Operations: Investment incomenet a .39 .39 .40 .42 .42 Net realized and unrealized gain (loss) on investments (.39) (.30) .09 (.33) .21 Total from Investment Operations  .09 .49 .09 .63 Distributions: Dividends from investment incomenet (.39) (.39) (.40) (.42) (.42) Dividends from net realized gain on investments  (.02)    Total Distributions (.39) (.41) (.40) (.42) (.42) Net asset value, end of period 11.14 11.53 11.85 11.76 12.09 Total Return (%) b .09 .76 4.25 .76 5.37 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 1.86 1.96 1.89 1.80 Ratio of net expenses to average net assets 1.68 1.85 1.95 1.89 c 1.79 Ratio of interest and expense related to floating rate notes issued to average net assets .02 .20 .30 .23 .13 Ratio of net investment income to average net assets 3.53 3.35 3.41 3.52 3.49 Portfolio Turnover Rate 26.41 44.96 43.87 14.24 20.07 Net Assets, end of period ($ x 1,000) 15,045 12,640 11,021 11,429 11,643 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 28 Period Ended Class I Shares April 30, 2009 a Per Share Data ($): Net asset value, beginning of period 10.13 Investment Operations: Investment incomenet b .19 Net realized and unrealized gain (loss) on investments 1.03 Total from Investment Operations 1.22 Distributions: Dividends from investment incomenet (.19) Net asset value, end of period 11.16 Total Return (%) c 12.10 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .64 Ratio of net expenses to average net assets d .63 Ratio of interest and expense related to floating rate notes issued to average net assets .02 Ratio of net investment income to average net assets d 4.70 Portfolio Turnover Rate 26.41 Net Assets, end of period ($ x 1,000) 11 a From December 15, 2008 (commencement of initial offering) to April 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Z Shares 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.55 11.79 Investment Operations: Investment incomenet b .49 .46 Net realized and unrealized gain (loss) on investments (.39) (.22) Total from Investment Operations .10 .24 Distributions: Dividends from investment incomenet (.49) (.46) Dividends from net realized gain on investments  (.02) Total Distributions (.49) (.48) Net asset value, end of period 11.16 11.55 Total Return (%) 1.03 2.04 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .76 .94 d Ratio of net expenses to average net assets .76 e .93 d Ratio of interest and expense related to floating rate notes issued to average net assets .02 .20 Ratio of net investment income to average net assets 4.46 4.31 d Portfolio Turnover Rate 26.41 44.96 Net Assets, end of period ($ x 1,000) 108,416 118,444 a As of the close of business on May 30, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Connecticut Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds, and the name of the fund from Connecticut Series to Dreyfus Connecticut Fund. Effective December 15, 2008, the fund began offering Class I shares. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). As of the close of business on May 30, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to liabilities, of Dreyfus Connecticut Intermediate Municipal Bond Fund were transferred to the fund in exchange for shares of Beneficial Interest of the fund of equal value. Shareholders of Dreyfus Connecticut Intermediate Municipal Bond Fund received Class Z shares of the fund, in an amount equal to the aggregate net asset value of their investment in Dreyfus Connecticut Intermediate Municipal Bond Fund at the time of the exchange.The funds net asset value on the close of business on May 30, 2007 was $11.79 per share for class Z shares, and a total of 10,855,730 Class Z The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) shares representing net assets of $127,951,303 (including $2,630,056 net unrealized appreciation on investments) were issued to shareholders of Dreyfus Connecticut Intermediate Municipal Bond Fund in the exchange.The exchange was a tax-free event to Dreyfus Connecticut Intermediate Municipal Bond Fund shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of a Dreyfus-managed Fund as a result of the reorganization of such fund and who continued to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class I shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to 32 that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  356,375,077  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a trans- 34 action is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $189,289, accumulated capital losses $2,537,351 and unrealized depreciation $5,848,681. In addition, the fund had $876,608 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $244,621 of the carryover expires in fiscal 2011, $206,012 expires in fiscal 2012, $74,718 expires in fiscal 2014, $707,094 expires in fiscal 2016 and $1,304,906 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008 were as follows: tax exempt income $15,572,469 and $15,780,236, ordinary income $42,755 and $16,835 and long-term capital gains $0 and $653,206, respectively. During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization 36 adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $46,345, decreased accumulated net realized gain (loss) on investments by $4,804 and increased paid-in capital by $51,149. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million unsecured credit facility by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. During the period ended April 30, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended April 30, 2009, the Distributor retained $33,561 from commissions earned on sales of the funds Class A shares and $11,947 and $2,470 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $23,366 and $103,740, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B and Class C shares were charged $589,407, $11,683, and $34,580, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2009, Class Z shares were charged $88,386 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $110,417 pursuant to the transfer agency agreement. 38 The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $9,348 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2009, the fund was charged $52,519 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $161,967, Rule 12b-1 distribution plan fees $10,238, shareholder services plan fees $51,702 custodian fees $21,004, chief compliance officer fees $2,793 and transfer agency per account fees $18,820. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $99,642,250 and $94,456,376, respectively. The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these vari- The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) able rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trusts as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. At April 30, 2009, there were no floating rate notes outstanding. The average daily amount of borrowings outstanding under the inverse floater structure during the period ended April 30, 2009, was approximately $2,700,000, with a related weighted average annualized interest rate of 2.95%. At April 30, 2009, the cost of investments for federal income tax purposes was $362,223,758; accordingly, accumulated net unrealized depreciation on investments was $5,848,681, consisting of $10,903,601 gross unrealized appreciation and $16,752,282 gross unrealized depreciation. The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund (formerly, Dreyfus Premier State Municipal Bond Fund, Connecticut Series) (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund at April 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 23, 2009 The Fund 41 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2009 as exempt-interest dividends (not subject to regular Federal income tax, and for individuals who are Connecticut residents, Connecticut personal income taxes) except $42,755 that is being designated as an ordinary income distribution for reporting purposes. As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. 42 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (65) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  The Muscular Dystrophy Association, Director  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director  Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director No. of Portfolios for which Board Member Serves:  Clifford L. Alexander, Jr. (75) Board Member (1986) Principal Occupation During Past 5Years:  President of Alexander & Associates, Inc., a management consulting firm (January 1981present) Other Board Memberships and Affiliations:  Mutual of America Life Insurance Company, Director No. of Portfolios for which Board Member Serves: 52  David W. Burke (73) Board Member (2007) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  John F. Kennedy Library Foundation, Director No. of Portfolios for which Board Member Serves: 88  Peggy C. Davis (66) Board Member (1990) Principal Occupation During Past 5Years:  Shad Professor of Law, New York University School of Law (1983-present)  Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 55 The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (69) Board Member (2007) Principal Occupation During Past 5Years:  President, Huntting House Antiques No. of Portfolios for which Board Member Serves: 22  Ernest Kafka (76) Board Member (1986) Principal Occupation During Past 5Years:  Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present)  Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 22  Nathan Leventhal (66) Board Member (1989) Principal Occupation During Past 5Years:  Commissioner, NYC Planning Commission (March 2007present)  Chairman of the Avery-Fisher Artist Program (November 1997present) Other Board Memberships and Affiliations:  Movado Group, Inc., Director  Mayors Committee on Appointments, Chairman No. of Portfolios for which Board Member Serves: 36  Daniel Rose (79) Board Member (2007) Principal Occupation During Past 5Years:  Chairman and Chief Executive Officer of Rose Associates, Inc., a New York based real estate development and management firm Other Board Memberships and Affiliations:  Baltic-American Enterprise Fund,Vice Chairman and Director  Harlem Educational Activities Fund, Inc., Chairman  Housing Committee of the Real Estate Board of New York, Inc., Director No. of Portfolios for which Board Member Serves: 36 44 Warren B. Rudman (78) Board Member (2007) Principal Occupation During Past 5Years:  Co-Chairman, Stonebridge International LLC  Of Counsel to (from January 1993 to December 31, 2003, Partner in) the law firm Paul, Weiss, Rifkind,Wharton & Garrison LLP Other Board Memberships and Affiliations:  Boston Scientific, Director  D.B. Zwirn & Co.,Vice Chairman of the International Advisory Board No. of Portfolios for which Board Member Serves: 33  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Saul B. Klaman, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 45 OFFICERS OF THE FUND (Unaudited) 46 The Fund 47 NOTES Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund ANNUAL REPORT April 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Maryland Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S.Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by Douglas Gaylor, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2009, the Class A, Class B, and Class C shares of Dreyfus Maryland Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 0.13%, 0.76% and 0.90%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index, the funds benchmark, produced a total return of 3.11% for the same period. 2 In addition, the fund is reported in the Lipper Maryland Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 1.51% for the same period. 3 A financial crisis and economic slowdown produced heightened market volatility over much of the reporting period, but a strong market rally in 2009 erased earlier losses. The funds returns lagged its benchmark, which invests in bonds from many states, not just Maryland, and does not reflect fees and expenses like a mutual fund. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Maryland state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and Maryland state income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds: Caught in the Credit Crisis An intensifying credit crisis and a severe recession roiled most financial markets, including municipal bonds, during the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting pressure on the fiscal conditions of most states and municipalities, including Maryland. Meanwhile, an ongoing credit crunch escalated into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. Market volatility was particularly severe over the fourth quarter of 2008, when the bankruptcy of investment bank Lehman Brothers sent shockwaves through the global banking system. Municipal bonds regained a portion of their previous losses during the opening months of 2009, when monetary and government authorities staged massive interventions to shore up the credit markets, a federal economic stimulus program sent billions in aid to the states, and investors took advantage of attractive values among bonds from fundamentally sound issuers. Higher-quality municipal bonds generally fared better than lower-rated securities during the reporting period overall. Focused on Quality The funds focus on municipal bonds with credit ratings in the A to AA range helped it avoid the brunt of market volatility during the 4 financial crisis.When making new purchases, we emphasized out-of-favor, high-quality bonds selling at a discount to their face values.We found a number of such opportunities in investment-grade bonds issued to finance housing and hospital projects, which we purchased at attractive valuations and later sold at higher prices. As the Federal Reserve Board reduced interest rates, we gradually increased the funds average maturity to maintain higher yields for as long as we deemed practical. Later, when rate cuts ended and the market rallied, we allowed the funds average maturity to decline toward industry averages. Staying Cautious in a Volatile Market As of the reporting periods end, the U.S. economy has remained weak, and while Maryland has fared better than many other states, it has continued to face budget pressures. Consequently, we intend to maintain a defensive posture over the near term, including a focus on higher-quality securities. Over the longer term, however, we believe that attractive valuations, competitive income streams and the likelihood of rising taxes make high yield municipal bonds an attractive asset class. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Maryland residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund Class A shares, Class B shares and Class C shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in Maryland municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is not limited to investments principally in Maryland municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 4.64% 1.74% 2.75% without sales charge 0.13% 2.68% 3.22% Class B shares with applicable redemption charge  4.58% 1.81% 2.91% without redemption 0.76% 2.15% 2.91% Class C shares with applicable redemption charge  1.86% 1.91% 2.44% without redemption 0.90% 1.91% 2.44% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 4.95 $ 7.87 $ 8.95 Ending value (after expenses) $1,078.00 $1,074.90 $1,073.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 4.81 $ 7.65 $ 8.70 Ending value (after expenses) $1,020.03 $1,017.21 $1,016.17  Expenses are equal to the funds annualized expense ratio of .96% for Class A, 1.53% for Class B and 1.74% for Class C, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments97.1% Rate (%) Date Amount ($) Value ($) Maryland91.7% Anne Arundel County, EDR (Anne Arundel Community College Project) 5.00 9/1/17 2,255,000 2,357,851 Baltimore, Port Facilities Revenue (Consolidated Coal Sales Company Project) 6.50 12/1/10 4,090,000 4,107,669 Baltimore, Project Revenue (Wastewater Projects) (Insured; FGIC) 5.00 7/1/22 630,000 662,609 Frederick County, Educational Facilities Revenue (Mount Saint Marys University) 4.50 9/1/25 3,000,000 2,063,190 Gaithersburg, Hospital Facilities Improvement Revenue (Shady Grove Adventist Hospital) (Insured; FSA) 6.50 9/1/12 7,300,000 7,980,360 Harford County, MFHR (Affinity Old Post Apartments Projects) (Collateralized; GNMA) 5.00 11/20/25 1,460,000 1,408,958 Howard County, COP 8.15 2/15/20 605,000 853,310 Howard County, GO (Metropolitan District Project) 5.25 8/15/19 1,545,000 1,635,831 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 1,942,950 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/16 5,000,000 5,542,100 Maryland Community Development Administration, Department of Housing and Community Development (Single Family Program) 4.95 4/1/15 4,185,000 4,279,581 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,050,000 1,050,273 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue (Collateralized; GNMA) 5.05 7/1/47 2,550,000 2,203,531 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.38 9/1/22 2,080,000 2,090,067 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.80 9/1/32 3,000,000 2,649,480 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/37 2,970,000 2,592,929 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.95 9/1/38 1,245,000 1,109,830 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,175,000 3,615,049 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/16 3,120,000 3,253,349 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/18 2,535,000 2,604,839 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.38 6/1/19 9,530,000 9,691,438 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/16 2,940,000 3,212,097 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,662,625 Maryland Economic Development Corporation, Senior Student Housing Revenue (Frostburg State University Project) 6.00 10/1/24 5,000,000 3,895,250 Maryland Economic Development Corporation, Senior Student Housing Revenue (Morgan State University Project) 6.00 7/1/22 2,950,000 2,236,395 Maryland Economic Development Corporation, Senior Student Housing Revenue (Towson University Project) 5.00 7/1/39 1,000,000 646,920 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) 6.00 6/1/13 1,260,000 a 1,484,003 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 811,870 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 5.88 7/1/21 1,750,000 1,288,122 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 6.00 7/1/33 1,750,000 1,134,368 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,635,075 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 3,350,000 2,871,553 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Union Hospital of Cecil County Issue) 6.70 7/1/09 455,000 457,921 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 6.00 7/1/12 2,000,000 a 2,283,200 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 6.00 7/1/12 3,000,000 a 3,424,800 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; FGIC) 7.00 7/1/22 4,560,000 5,254,853 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 2,572,941 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 344,650 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 1,825,613 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 1,977,300 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 630,000 547,861 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,115,344 Montgomery County, Consolidated Public Improvement GO 5.25 10/1/15 2,000,000 2,184,020 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.38 7/1/20 500,000 435,245 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 2,975,000 2,402,134 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 41,025,000 b 14,735,770 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/33 3,060,000 b 691,376 Montgomery County Housing Opportunities Commission, SFMR 5.00 7/1/36 1,940,000 1,798,729 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/13 1,400,000 1,422,736 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/14 1,220,000 1,232,578 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/15 7,000,000 7,225,330 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 8,000,000 8,204,160 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 4,000,000 2,236,120 Washington Suburban Sanitary District, General Construction Revenue 5.00 6/1/15 5,000,000 5,387,650 Westminster, Educational Facilities Revenue (McDaniel College, Inc. Project) 5.00 11/1/22 1,200,000 1,155,516 U.S. Related5.4% Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 823,730 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 964,490 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty) 5.00 7/1/28 2,000,000 1,970,760 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 2,000,000 1,769,900 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 1,830,000 1,529,679 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 966,540 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.13 7/1/30 100,000 99,673 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,091,163 Total Long-Term Municipal Investments (cost $173,433,463) 14 Short-Term Municipal Coupon Maturity Principal Investment.4% Rate (%) Date Amount ($) Value ($) Maryland; Westminster, EDR (Carroll Lutheran Village, Inc.) (LOC; Citizens Bank of Pennslyvania) (cost $740,000) 2.00 5/1/09 740,000 c Total Investments (cost $174,173,463) 97.5% Cash and Receivables (Net) 2.5% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 39.5 AA Aa AA 30.0 A A A 10.8 BBB Baa BBB 8.7 BB Ba BB 4.2 F1 MIG1/P1 SP1/A1 .5 Not Rated d Not Rated d Not Rated d 6.3  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 174,173,463 165,445,254 Cash 2,084,203 Interest receivable 2,354,648 Receivable for shares of Beneficial Interest subscribed 58,648 Prepaid expenses 13,781 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 138,517 Payable for shares of Beneficial Interest redeemed 126,616 Interest payableNote 2 73 Accrued expenses 42,855 Net Assets ($) Composition of Net Assets ($): Paid-in capital 187,927,052 Accumulated net realized gain (loss) on investments (9,550,370) Accumulated net unrealized appreciation (depreciation) on investments (8,728,209) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 162,311,131 3,639,827 3,697,515 Shares Outstanding 14,376,536 322,340 327,308 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 974,080 Shareholder servicing costsNote 3(c) 562,848 Distribution feesNote 3(b) 59,609 Professional fees 43,431 Custodian feesNote 3(c) 24,673 Registration fees 24,017 Prospectus and shareholders reports 11,846 Trustees fees and expensesNote 3(d) 9,596 Loan commitment feesNote 2 2,953 Interest expenseNote 2 73 Miscellaneous 28,944 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (5,966) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (758,594) Net unrealized appreciation (depreciation) on investments (8,239,720) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 2008 Operations ($): Investment incomenet 7,980,340 8,070,335 Net realized gain (loss) on investments (758,594) 766,319 Net unrealized appreciation (depreciation) on investments (8,239,720) (7,557,640) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (7,562,666) (7,424,069) Class B Shares (260,414) (521,973) Class C Shares (132,435) (121,884) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 14,290,950 14,153,115 Class B Shares 8,571 38,000 Class C Shares 656,031 302,328 Dividends reinvested: Class A Shares 5,616,480 5,644,842 Class B Shares 188,452 362,873 Class C Shares 81,142 79,807 Cost of shares redeemed: Class A Shares (27,549,459) (21,705,071) Class B Shares (6,321,781) (11,147,718) Class C Shares (595,040) (568,241) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 192,246,616 211,875,593 End of Period 20 Year Ended April 30, 2009 2008 Capital Share Transactions: Class A a Shares sold 1,271,267 1,174,213 Shares issued for dividends reinvested 501,572 471,575 Shares redeemed (2,461,276) (1,805,432) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 756 3,157 Shares issued for dividends reinvested 16,732 30,257 Shares redeemed (562,458) (924,392) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 58,449 25,261 Shares issued for dividends reinvested 7,245 6,659 Shares redeemed (51,977) (46,988) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2009, 340,610 Class B shares representing $3,827,101 were automatically converted to 340,732 Class A shares and during the period ended April 30, 2008, 477,003 Class B shares representing $5,758,430 were automatically converted to 477,121 Class A shares. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.83 12.24 12.12 12.36 12.12 Investment Operations: Investment incomenet a .51 .49 .48 .48 .48 Net realized and unrealized gain (loss) on investments (.54) (.41) .12 (.24) .24 Total from Investment Operations (.03) .08 .60 .24 .72 Distributions: Dividends from investment incomenet (.51) (.49) (.48) (.48) (.48) Dividends from net realized gain on investments    (.00) b  Total Distributions (.51) (.49) (.48) (.48) (.48) Net asset value, end of period 11.29 11.83 12.24 12.12 12.36 Total Return (%) c (.13) .67 5.04 1.96 6.03 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 .93 .91 .91 .93 Ratio of net expenses to average net assets .94 .92 .91 d .91 d .93 d Ratio of net investment income to average net assets 4.54 4.07 3.94 3.87 3.90 Portfolio Turnover Rate 14.86 17.25 5.67 14.38 4.33 Net Assets, end of period ($ x 1,000) 162,311 178,268 186,327 192,953 202,323 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.84 12.24 12.12 12.36 12.12 Investment Operations: Investment incomenet a .44 .41 .42 .41 .42 Net realized and unrealized gain (loss) on investments (.54) (.38) .12 (.24) .24 Total from Investment Operations (.10) .03 .54 .17 .66 Distributions: Dividends from investment incomenet (.45) (.43) (.42) (.41) (.42) Dividends from net realized gain on investments    (.00) b  Total Distributions (.45) (.43) (.42) (.41) (.42) Net asset value, end of period 11.29 11.84 12.24 12.12 12.36 Total Return (%) c (.76) .22 4.51 1.43 5.49 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.50 1.46 1.41 1.42 1.43 Ratio of net expenses to average net assets 1.50 d 1.45 1.41 d 1.42 d 1.43 d Ratio of net investment income to average net assets 3.94 3.53 3.43 3.35 3.40 Portfolio Turnover Rate 14.86 17.25 5.67 14.38 4.33 Net Assets, end of period ($ x 1,000) 3,640 10,266 21,524 29,140 37,811 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.84 12.25 12.12 12.37 12.12 Investment Operations: Investment incomenet a .42 .39 .39 .38 .39 Net realized and unrealized gain (loss) on investments (.54) (.41) .13 (.25) .25 Total from Investment Operations (.12) (.02) .52 .13 .64 Distributions: Dividends from investment incomenet (.42) (.39) (.39) (.38) (.39) Dividends from net realized gain on investments    (.00) b  Total Distributions (.42) (.39) (.39) (.38) (.39) Net asset value, end of period 11.30 11.84 12.25 12.12 12.37 Total Return (%) c (.90) (.12) 4.33 1.09 5.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.73 1.72 1.67 1.69 1.69 Ratio of net expenses to average net assets 1.73 d 1.71 1.67 d 1.69 d 1.69 d Ratio of net investment income to average net assets 3.76 3.28 3.18 3.10 3.14 Portfolio Turnover Rate 14.86 17.25 5.67 14.38 4.33 Net Assets, end of period ($ x 1,000) 3,698 3,713 4,025 4,702 5,650 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company that offers nine series including the Dreyfus Maryland Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds, and the name of the fund from Maryland Series to Dreyfus Maryland Fund. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are pri- 26 marily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  165,445,254  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a 28 more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $57,375, accumulated capital losses $9,441,868 and unrealized depreciation $8,703,701. In addition, the fund had $133,010 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $60,748 of the carryover expires in fiscal 2011, $1,838,009 expires in fiscal 2012, $6,917,527 expires in fiscal 2013 and $625,584 expires in fiscal 2017. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008 were as follows: tax exempt income $7,953,257 and $8,067,926 and ordinary income $2,258 and $0, respectively. During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $24,825, increased accumulated net realized gain (loss) on investments by $22,099 and increased paid-in capital by $2,726. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million unsecured credit facility led by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average daily amount of borrowings outstanding under the Facilities during the period ended April 30, 2009 was approximately $4,800 with a related weighted average annualized interest rate of 1.52%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. 30 During the period ended April 30, 2009, the Distributor retained $19,060 from commissions earned on sales of the funds Class A shares and $8,315 and $272 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan), adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $33,127 and $26,482, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B and Class C shares were charged $417,373, $16,564 and $8,827, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $60,922 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $5,097 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2009, the fund was charged $24,673 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $76,008, Rule 12b-1 distribution plan fees $3,756, shareholder services plan fees $34,549, custodian fees $11,351, chief compliance officer fees $2,793 and transfer agency per account fees $10,060. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $25,637,063 and $41,101,467, respectively. At April 30, 2009, the cost of investments for federal income tax purposes was $174,148,955; accordingly, accumulated net unrealized depreciation on investments was $8,703,701, consisting of $5,149,070 gross unrealized appreciation and $13,852,771 gross unrealized depreciation. 32 The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. The Fund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund (formerly, Dreyfus Premier State Municipal Bond Fund, Maryland Series) (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund at April 30,2009,the results of its operations for the year then ended,the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 23, 2009 34 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2009 as exempt-interest dividends (not subject to regular federal income tax, and for individuals who are Maryland residents, Maryland personal income taxes) except $2,258 that is being designated as an ordinary income distribution for reporting purposes. As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (65) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  The Muscular Dystrophy Association, Director  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director  Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director No. of Portfolios for which Board Member Serves:  Clifford L. Alexander, Jr. (75) Board Member (1986) Principal Occupation During Past 5Years:  President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) Other Board Memberships and Affiliations:  Mutual of America Life Insurance Company, Director No. of Portfolios for which Board Member Serves: 52  David W. Burke (73) Board Member (2007) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  John F. Kennedy Library Foundation, Director No. of Portfolios for which Board Member Serves: 88  Peggy C. Davis (66) Board Member (1990) Principal Occupation During Past 5Years:  Shad Professor of Law, New York University School of Law (1983-present)  Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 55 36 Diane Dunst (69) Board Member (2007) Principal Occupation During Past 5Years:  President, Huntting House Antiques No. of Portfolios for which Board Member Serves: 22  Ernest Kafka (76) Board Member (1986) Principal Occupation During Past 5Years:  Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present)  Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 22  Nathan Leventhal (66) Board Member (1989) Principal Occupation During Past 5Years:  Commissioner, NYC Planning Commission (March 2007-present)  Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Board Memberships and Affiliations:  Movado Group, Inc., Director  Mayors Committee on Appointments, Chairman No. of Portfolios for which Board Member Serves: 36  Daniel Rose (79) Board Member (2007) Principal Occupation During Past 5Years:  Chairman and Chief Executive Officer of Rose Associates, Inc., a New York based real estate development and management firm Other Board Memberships and Affiliations:  Baltic-American Enterprise Fund,Vice Chairman and Director  Harlem Educational Activities Fund, Inc., Chairman  Housing Committee of the Real Estate Board of New York, Inc., Director No. of Portfolios for which Board Member Serves: 36 The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) Warren B. Rudman (78) Board Member (2007) Principal Occupation During Past 5Years:  Co-Chairman, Stonebridge International LLC  Of Counsel to (from January 1993 to December 31, 2003, Partner in) the law firm Paul, Weiss, Rifkind,Wharton & Garrison LLP Other Board Memberships and Affiliations:  Boston Scientific, Director  D.B. Zwirn & Co.,Vice Chairman of the International Advisory Board No. of Portfolios for which Board Member Serves: 33  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Saul B. Klaman, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Sander Vanocur, Emeritus Board Member 38 OFFICERS OF THE FUND (Unaudited) The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) 40 Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund ANNUAL REPORT April 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S.Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by Douglas Gaylor, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2009, the Class A, Class B, Class C and Class Z shares of Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 1.07%, 0.50%, 0.32% and 1.28%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index, the funds benchmark, produced a total return of 3.11% for the same period. 2 In addition, the fund is reported in the Lipper Massachusetts Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 1.56% for the same period. 3 A financial crisis and economic slowdown produced heightened market volatility over much of the reporting period, but a strong market rally in 2009 erased earlier losses. The funds returns lagged its benchmark, which invests in bonds from many states, not just Massachusetts, and does not reflect fees and expenses like a mutual fund.The fund produced higher returns than its Lipper category average, primarily due to a bias toward higher-quality securities. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Massachusetts state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Massachusetts state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environments.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds: Caught in the Credit Crisis An intensifying credit crisis and a severe recession roiled most financial markets, including municipal bonds, during the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting pressure on the fiscal conditions of most states and municipalities, including Massachusetts. Meanwhile, an ongoing credit crunch escalated into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. Market volatility was particularly severe over the fourth quarter of 2008, after the bankruptcy of investment bank Lehman Brothers sent shockwaves through the global banking system. Municipal bonds regained a portion of their previous losses during the opening months of 2009, as monetary and government authorities staged massive interventions to shore up the credit markets, a federal economic stimulus program sent billions in aid to the states, and investors took advantage of attractive values among bonds from fundamentally sound issuers. Higher-quality municipal bonds generally fared better than lower-rated securities during the reporting period overall. Focus on Quality Supported Fund Returns The funds focus on higher-quality municipal bonds helped it avoid the brunt of market volatility during the financial crisis.When making 4 new purchases, we emphasized out-of-favor, higher-rated bonds selling at discounts to their face values. We found a number of such opportunities in investment-grade bonds issued to finance housing projects in Massachusetts, which we purchased at attractive valuations and later sold at higher prices. We generally maintained the funds average maturity in a range that was slightly shorter than industry averages. This positioning helped shelter the fund from the brunt of volatility in the midst of the downturn, but it prevented the fund from participating more fully in the benefits of declining interest rates. Staying Cautious in a Volatile Market As of the reporting periods end, the U.S. and Massachusetts economies have remained weak. Consequently, we intend to maintain the funds defensive posture over the near term, including a focus on higher-quality securities. Over the longer term, however, we believe that attractive valuations, competitive income streams and the likelihood of rising taxes make high yield municipal bonds an attractive asset class. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Massachusetts residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund Class A shares, Class B shares and Class C shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Performance for Class Z shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. The fund invests primarily in Massachusetts municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B and Class C shares.The Index is not limited to investments principally in Massachusetts municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 5/28/87 3.46% 2.27% 3.43%  without sales charge 5/28/87 1.07% 3.21% 3.91%  Class B shares with applicable redemption charge  1/15/93 3.37% 2.30% 3.59%  without redemption 1/15/93 0.50% 2.64% 3.59%  Class C shares with applicable redemption charge  8/15/95 0.64% 2.44% 3.11%  without redemption 8/15/95 0.32% 2.44% 3.11%  Class Z shares 10/20/04 1.28%   2.58% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.94 $ 8.06 $ 8.77 $ 3.81 Ending value (after expenses) $1,073.30 $1,070.30 $1,069.30 $1,074.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.81 $ 7.85 $ 8.55 $ 3.71 Ending value (after expenses) $1,020.03 $1,017.01 $1,016.31 $1,021.12  Expenses are equal to the funds annualized expense ratio of .96% for Class A, 1.57% for Class B, 1.71% for Class C and .74% for Class Z; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments96.8% Rate (%) Date Amount ($) Value ($) Massachusetts87.7% Bellingham, GO (Insured; AMBAC) 5.00 3/1/17 1,945,000 2,078,991 Bellingham, GO (Insured; AMBAC) 5.00 3/1/18 2,040,000 2,140,960 Bellingham, GO (Insured; AMBAC) 5.00 3/1/19 2,140,000 2,245,909 Bellingham, GO (Insured; AMBAC) 5.00 3/1/20 2,245,000 2,356,105 Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) 5.00 5/1/16 1,750,000 1,879,167 Boston, GO 5.75 2/1/10 3,945,000 a 4,100,709 Boston Housing Authority, Capital Program Revenue (Insured; FSA) 5.00 4/1/24 1,900,000 1,986,849 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 1,470,000 1,473,896 Boston Water and Sewer Commission, Revenue 5.00 11/1/20 2,000,000 2,130,420 Brookline, GO 5.25 4/1/20 3,860,000 3,966,304 Holliston, GO (Insured; MBIA, Inc.) 5.25 4/1/20 1,655,000 1,766,183 Holyoke, Gas and Electric Department Revenue (Insured; MBIA, Inc.) 5.38 12/1/15 1,245,000 1,284,691 Hopkinton, GO 5.00 9/1/17 1,735,000 1,878,051 Hopkinton, GO 5.00 9/1/18 1,735,000 1,834,502 Hopkinton, GO 5.00 9/1/19 1,735,000 1,834,502 Hopkinton, GO 5.00 9/1/20 1,735,000 1,834,502 Marblehead, GO 5.00 8/15/23 1,835,000 1,952,312 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Marblehead, GO 5.00 8/15/24 1,925,000 2,034,494 Massachusetts, GO 5.25 8/1/22 2,650,000 3,050,309 Massachusetts, GO 1.33 11/1/25 5,000,000 b 3,015,000 Massachusetts, GO (Insured; AMBAC) 6.00 8/1/10 1,500,000 1,597,515 Massachusetts, GO (Insured; FSA) 5.25 9/1/23 1,000,000 1,150,700 Massachusetts Bay Transportation Authority (General Transportation Systems) 6.20 3/1/16 2,055,000 2,393,849 Massachusetts Bay Transportation Authority (General Transportation Systems) 7.00 3/1/21 1,000,000 1,218,830 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/21 2,400,000 2,560,344 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,152,930 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; MBIA, Inc.) 5.50 7/1/27 3,000,000 3,467,070 Massachusetts College Building Authority, Project Revenue (Insured; MBIA, Inc.) 0.00 5/1/26 5,385,000 c 2,501,763 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,003,090 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 1,754,181 Massachusetts Development Finance Agency, Revenue (Landmark School Issue) (Insured; Radian) 5.25 6/1/29 1,100,000 905,256 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) 6.75 1/1/10 2,000,000 a 2,103,980 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Mount Holyoke College Issue) 5.25 7/1/31 4,000,000 4,038,040 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 5.75 6/20/22 600,000 641,064 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 6.00 6/20/44 1,500,000 1,534,140 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 1,955,700 Massachusetts Development Finance Agency, RRR (Ogden Haverhill Project) 5.50 12/1/19 1,200,000 979,884 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; MBIA, Inc.) 5.63 1/1/14 2,000,000 2,002,120 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,596,080 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.70 7/1/11 215,000 215,301 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.00 1/1/13 1,440,000 1,448,510 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.85 7/1/14 170,000 170,088 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 10,000,000 8,239,500 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 6.13 1/1/22 2,500,000 2,567,875 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; MBIA, Inc.) 5.13 12/1/14 385,000 385,085 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 1/1/12 1,070,000 a 1,211,989 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 1/1/12 310,000 a 355,192 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 7/1/17 1,175,000 1,242,010 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/22 4,030,000 4,136,070 Massachusetts Health and Educational Facilities Authority, Revenue (Boston Medical Center Issue) 5.75 7/1/31 2,000,000 1,748,720 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,847,959 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,014,240 Massachusetts Health and Educational Facilities Authority, Revenue (Hallmark Health System Issue) (Insured; FSA) 5.25 7/1/10 2,055,000 2,080,811 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 6.00 7/1/10 2,500,000 a 2,683,275 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 7/15/22 2,945,000 3,081,265 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 4,432,720 Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) 6.50 7/15/12 2,250,000 a 2,605,927 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/11 1,290,000 a 1,430,674 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/16 1,520,000 1,641,296 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/17 45,000 48,591 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 60,000 60,565 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 4,571,869 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; MBIA, Inc.) 5.13 7/1/11 1,000,000 1,003,960 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 5.13 10/15/23 1,100,000 982,333 Massachusetts Health and Educational Facilities Authority, Revenue (The Schepens Eye Research Institute, Inc. Issue) (Insured; ACA) 6.50 7/1/28 2,020,000 1,500,032 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,920,701 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,146,220 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,509,709 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 782,791 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; MBIA, Inc.) 5.40 6/1/20 345,000 346,635 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,128,135 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,136,748 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 1,862,760 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 1,295,000 1,298,976 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,222,223 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Housing Finance Agency, Housing Revenue 5.10 6/1/37 3,000,000 2,745,300 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 1,947,864 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 2,000,000 1,856,980 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.70 7/1/20 1,280,000 1,284,122 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,315,000 1,162,105 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 2,500,000 2,005,450 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,790,000 2,360,591 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; MBIA, Inc.) 5.25 7/1/14 2,000,000 2,088,600 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.38 8/1/27 3,065,000 3,103,742 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.20 8/1/11 1,000,000 a 1,101,860 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.25 8/1/21 1,500,000 1,667,235 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.25 8/1/26 2,000,000 2,136,420 Medford, GO (Insured; AMBAC) 5.00 3/15/19 1,155,000 1,197,492 Narragansett Regional School District, GO (Insured; AMBAC) 6.50 6/1/10 1,205,000 a 1,283,108 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Pittsfield, GO (Insured; MBIA, Inc.) 5.13 4/15/22 1,500,000 1,563,375 Sandwich, GO (Insured; MBIA, Inc.) 5.00 7/15/19 1,000,000 1,080,010 Triton Regional School District, GO (Insured; FGIC) 5.25 4/1/19 1,420,000 1,501,295 Triton Regional School District, GO (Insured; FGIC) 5.25 4/1/20 1,420,000 1,501,295 Westfield, GO (Insured; FGIC) 6.50 5/1/10 1,750,000 a 1,869,945 U.S. Related9.1% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 2,000,000 a 2,116,320 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,955,000 1,571,761 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 880,103 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 c 117,100 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 1,946,140 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,347,180 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.25 7/1/14 1,000,000 1,046,860 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/27 1,000,000 993,350 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,418,375 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 c 969,228 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,205,253 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 5.75 7/1/22 1,900,000 1,827,743 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,363,901 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 365,000 374,351 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes (Subordinated Lien/Capital Program) 5.88 10/1/18 500,000 449,990 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,002,850 Total Long-Term Municipal Investments (cost $202,791,166) Short-Term Municipal Investments1.9% Massachusetts; Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.90 5/1/09 1,500,000 d 1,500,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; Allied Irish Banks) 0.45 5/1/09 1,000,000 d 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 0.30 5/1/09 200,000 d 200,000 The Fund 17 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 0.30 5/1/09 1,100,000 d 1,100,000 Total Short-Term Municipal Investments (cost $3,800,000) Total Investments (cost $206,591,166) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 39.9 AA Aa AA 34.3 A A A 12.0 BBB Baa BBB 9.8 F1 MIG1/P1 SP1/A1 1.9 Not Rated e Not Rated e Not Rated e 2.1  Based on total investments. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 206,591,166 201,348,441 Interest receivable 3,072,153 Receivable for shares of Beneficial Interest subscribed 4,971 Prepaid expenses 19,909 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 130,019 Cash overdraft due to Custodian 114,835 Payable for shares of Beneficial Interest redeemed 117,544 Accrued expenses 43,182 Net Assets ($) Composition of Net Assets ($): Paid-in capital 209,007,259 Accumulated net realized gain (loss) on investments 275,360 Accumulated net unrealized appreciation (depreciation) on investments (5,242,725) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 39,079,098 1,403,518 3,163,012 160,394,266 Shares Outstanding 3,582,974 128,820 289,763 14,707,132 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 1,151,890 Shareholder servicing costsNote 3(c) 321,858 Professional fees 36,340 Distribution feesNote 3(b) 33,661 Registration fees 32,161 Custodian feesNote 3(c) 27,756 Prospectus and shareholders reports 12,733 Loan commitment feesNote 2 3,475 Trustees fees and expensesNote 3(d) 2,851 Interest expenseNote 2 128 Miscellaneous 37,298 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (8,852) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 238,903 Net unrealized appreciation (depreciation) on investments (8,038,122) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 2008 Operations ($): Investment incomenet 9,217,460 9,838,068 Net realized gain (loss) on investments 238,903 379,041 Net unrealized appreciation (depreciation) on investments (8,038,122) (7,822,537) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,696,116) (1,843,143) Class B Shares (78,062) (119,472) Class C Shares (107,043) (107,360) Class Z Shares (7,303,300) (7,748,495) Net realized gain on investments: Class A Shares (87,155) (59,733) Class B Shares (4,679) (4,456) Class C Shares (6,842) (4,194) Class Z Shares (364,974) (238,104) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 4,565,171 6,088,061 Class B Shares 22,074 19,620 Class C Shares 277,843 534,523 Class Z Shares 3,984,708 6,890,587 Dividends reinvested: Class A Shares 1,306,030 1,372,878 Class B Shares 52,656 70,391 Class C Shares 81,527 76,615 Class Z Shares 5,840,614 6,085,230 Cost of shares redeemed: Class A Shares (9,411,963) (10,789,108) Class B Shares (1,468,581) (951,740) Class C Shares (412,212) (706,051) Class Z Shares (20,622,503) (25,020,482) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 228,054,460 252,114,321 End of Period The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2009 2008 Capital Share Transactions: Class A a Shares sold 419,840 530,117 Shares issued for dividends reinvested 121,378 120,259 Shares redeemed (872,312) (941,555) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 1,957 1,700 Shares issued for dividends reinvested 4,896 6,174 Shares redeemed (136,131) (83,974) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 25,764 46,457 Shares issued for dividends reinvested 7,584 6,706 Shares redeemed (36,980) (61,422) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 369,953 600,908 Shares issued for dividends reinvested 542,669 533,312 Shares redeemed (1,944,961) (2,176,394) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2009, 66,545, Class B shares representing $717,436, were automatically converted to 66,471 Class A shares and during the period ended April 30, 2008, 33,679 Class B shares representing $382,783 were automatically converted to 33,650 Class A shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.29 11.66 11.56 11.87 11.50 Investment Operations: Investment incomenet a .46 .46 .47 .46 .46 Net realized and unrealized gain (loss) on investments (.36) (.36) .12 (.29) .39 Total from Investment Operations .10 .10 .59 .17 .85 Distributions: Dividends from investment incomenet (.46) (.46) (.46) (.46) (.46) Dividends from net realized gain on investments (.02) (.01) (.03) (.02) (.02) Total Distributions (.48) (.47) (.49) (.48) (.48) Net asset value, end of period 10.91 11.29 11.66 11.56 11.87 Total Return (%) b 1.07 .92 5.23 1.48 7.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 .93 .92 .92 .97 Ratio of net expenses to average net assets .94 c .92 .92 .92 c .97 c Ratio of net investment income to average net assets 4.25 4.01 3.99 3.92 3.96 Portfolio Turnover Rate 9.04 18.21 30.97 34.00 43.92 Net Assets, end of period ($ x 1,000) 39,079 44,178 49,034 49,913 51,884 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.28 11.65 11.54 11.86 11.50 Investment Operations: Investment incomenet a .39 .39 .40 .40 .40 Net realized and unrealized gain (loss) on investments (.35) (.36) .14 (.30) .38 Total from Investment Operations .04 .03 .54 .10 .78 Distributions: Dividends from investment incomenet (.40) (.39) (.40) (.40) (.40) Dividends from net realized gain on investments (.02) (.01) (.03) (.02) (.02) Total Distributions (.42) (.40) (.43) (.42) (.42) Net asset value, end of period 10.90 11.28 11.65 11.54 11.86 Total Return (%) b .50 .36 4.77 .86 6.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 1.48 1.45 1.45 1.49 Ratio of net expenses to average net assets 1.52 c 1.47 1.45 1.45 c 1.49 c Ratio of net investment income to average net assets 3.68 3.46 3.47 3.39 3.44 Portfolio Turnover Rate 9.04 18.21 30.97 34.00 43.92 Net Assets, end of period ($ x 1,000) 1,404 2,910 3,893 5,188 6,239 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.30 11.67 11.56 11.88 11.51 Investment Operations: Investment incomenet a .38 .37 .38 .37 .37 Net realized and unrealized gain (loss) on investments (.36) (.36) .14 (.30) .39 Total from Investment Operations .02 .01 .52 .07 .76 Distributions: Dividends from investment incomenet (.38) (.37) (.38) (.37) (.37) Dividends from net realized gain on investments (.02) (.01) (.03) (.02) (.02) Total Distributions (.40) (.38) (.41) (.39) (.39) Net asset value, end of period 10.92 11.30 11.67 11.56 11.88 Total Return (%) b .32 .17 4.53 .64 6.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 1.68 1.67 1.66 1.72 Ratio of net expenses to average net assets 1.69 c 1.67 1.67 1.66 c 1.71 Ratio of net investment income to average net assets 3.51 3.26 3.24 3.18 3.20 Portfolio Turnover Rate 9.04 18.21 30.97 34.00 43.92 Net Assets, end of period ($ x 1,000) 3,163 3,314 3,520 4,478 4,214 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Z Shares 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 11.29 11.66 11.55 11.87 11.88 Investment Operations: Investment incomenet b .48 .48 .48 .48 .25 Net realized and unrealized gain (loss) on investments (.36) (.36) .15 (.30) .01 Total from Investment Operations .12 .12 .63 .18 .26 Distributions: Dividends from investment incomenet (.48) (.48) (.49) (.48) (.25) Dividends from net realized gain on investments (.02) (.01) (.03) (.02) (.02) Total Distributions (.50) (.49) (.52) (.50) (.27) Net asset value, end of period 10.91 11.29 11.66 11.55 11.87 Total Return (%) 1.28 1.14 5.54 1.56 2.23 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 .71 .71 .76 .77 d Ratio of net expenses to average net assets .73 e .70 .71 .75 .76 d Ratio of net investment income to average net assets 4.46 4.23 4.20 4.09 4.07 d Portfolio Turnover Rate 9.04 18.21 30.97 34.00 43.92 Net Assets, end of period ($ x 1,000) 160,394 177,652 195,667 137,011 147,338 a From October 20, 2004 (commencement of initial offering) to April 30, 2005. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Massachusetts Fund (the fund). The funds investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds, and the name of the fund from Massachusetts Series to Dreyfus Massachusetts Fund. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) to shareholders who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial 30 futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  201,348,441  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally 32 declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $55,718, undistributed ordinary income $24,264, undistributed capital gains $128,457 and unrealized depreciation $5,120,086. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008 were as follows: tax exempt income $9,184,521 and $9,818,470, and long-term capital gains $463,650 and $306,487, respectively. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $32,939, increased accumulated net realized gain (loss) on investments by $32,893 and increased paid-in capital by $46. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed fund in a $350 million unsecured credit facility led by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average daily amount of borrowings outstanding under the Facilities during the period ended April 30, 2009 was approximately $5,700 with a related weighted average annualized interest rate of 2.24%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended April 30, 2009, the Distributor retained $3,670 from commissions earned on sales of the funds Class A shares and $2,606 and $5,431 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. 34 (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $10,653 and $23,008, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B and Class C shares were charged $100,152, $5,326, and $7,669, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2009, Class Z shares were charged $80,648 pursuant to the Shareholders Services Plan. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $71,235 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $6,194 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement to provide custodial services for the fund. During the period ended April 30, 2009, the fund was charged $27,756 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $91,462, Rule 12b-1 distribution plan fees $2,506, shareholder services plan fees $8,892, custodian fees $13,353, chief compliance officer fees $2,793 and transfer agency per account fees $11,013. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 36 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $18,526,527 and $34,653,505, respectively. At April 30, 2009, the cost of investments for federal income tax purposes was $206,468,527; accordingly, accumulated net unrealized depreciation on investments was $5,120,086, consisting of $6,677,158 gross unrealized appreciation and $11,797,244 gross unrealized depreciation. The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. The Fund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund (formerly, Dreyfus Premier State Municipal Bond Fund, Massachusetts Series) (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund at April 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York June 23, 2009 38 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby makes the following designations regarding its fiscal year ended April 30, 2009: all the dividends paid from investment income-net are exempt-interest dividends (not generally subject to regular federal and, for individuals who are Massachusetts residents, Massachusetts personal income taxes), and the fund hereby designates $.0247 per share as a long-term capital gain distribution paid on December 11, 2008. As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (65) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  The Muscular Dystrophy Association, Director  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director  Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director No. of Portfolios for which Board Member Serves:  Clifford L. Alexander, Jr. (75) Board Member (1986) Principal Occupation During Past 5Years:  President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) Other Board Memberships and Affiliations:  Mutual of America Life Insurance Company, Director No. of Portfolios for which Board Member Serves: 52  David W. Burke (73) Board Member (2007) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  John F. Kennedy Library Foundation, Director No. of Portfolios for which Board Member Serves: 88  Peggy C. Davis (66) Board Member (1990) Principal Occupation During Past 5Years:  Shad Professor of Law, New York University School of Law (1983-present)  Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 55 40 Diane Dunst (69) Board Member (2007) Principal Occupation During Past 5Years:  President, Huntting House Antiques No. of Portfolios for which Board Member Serves: 22  Ernest Kafka (76) Board Member (1986) Principal Occupation During Past 5Years:  Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present)  Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 22  Nathan Leventhal (66) Board Member (1989) Principal Occupation During Past 5Years:  Commissioner, NYC Planning Commission (March 2007-present)  Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Board Memberships and Affiliations:  Movado Group, Inc., Director  Mayor's Committee on Appointments, Chairman No. of Portfolios for which Board Member Serves: 36  Daniel Rose (79) Board Member (2007) Principal Occupation During Past 5Years:  Chairman and Chief Executive Officer of Rose Associates, Inc., a New York based real estate development and management firm Other Board Memberships and Affiliations:  Baltic-American Enterprise Fund,Vice Chairman and Director  Harlem Educational Activities Fund, Inc., Chairman  Housing Committee of the Real Estate Board of New York, Inc., Director No. of Portfolios for which Board Member Serves: 36 The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) (continued) Warren B. Rudman (78) Board Member (2007) Principal Occupation During Past 5Years:  Co-Chairman, Stonebridge International LLC  Of Counsel to (from January 1993 to December 31, 2003, Partner in) the law firm Paul, Weiss, Rifkind,Wharton & Garrison LLP Other Board Memberships and Affiliations:  Boston Scientific, Director  D.B. Zwirn & Co.,Vice Chairman of the International Advisory Board No. of Portfolios for which Board Member Serves: 33  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund's Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Saul B. Klaman, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Sander Vanocur, Emeritus Board Member 42 OFFICERS OF THE FUND (Unaudited) The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) 44 Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund ANNUAL REPORT April 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 22 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Michigan Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S.Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by Douglas Gaylor, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2009, the Class A, Class B and Class C shares of Dreyfus Michigan Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 0.85%, 0.10% and 0.12%,respectively. 1 In comparison,the Barclays Capital Municipal Bond Index, the funds benchmark, produced a total return of 3.11% for the same period. 2 In addition, the fund is reported in the Lipper Michigan Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 3.67% for the same period. 3 A financial crisis and economic slowdown produced heightened market volatility over much of the reporting period, but a strong market rally in 2009 erased earlier losses.The funds returns lagged its benchmark, which invests in bonds from many states, not just Michigan, and does not reflect fees and expenses like a mutual fund.The fund produced higher returns than its Lipper category average, primarily because its relatively short average duration helped shelter it from the brunt of market volatility. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Michigan state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Michigan state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds: Caught in the Credit Crisis An intensifying credit crisis and a severe recession roiled most financial markets, including municipal bonds, during the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting pressure on the fiscal conditions of most states and municipalities. Michigan was particularly hard-hit by the downturn, which exacerbated the struggles of the U.S. automobile industry. Meanwhile, an ongoing credit crunch escalated into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. Market volatility was particularly severe over the fourth quarter of 2008, after the bankruptcy of investment bank Lehman Brothers sent shockwaves through the global banking system. Municipal bonds regained a portion of their previous losses during the opening months of 2009, as monetary and government authorities staged massive interventions to shore up the credit markets, a federal economic stimulus program sent billions in aid to the states, and investors took advantage of attractive values among bonds from fundamentally sound issuers. Higher-quality municipal bonds generally fared better than lower-rated securities in the tumultuous reporting period. 4 Shorter-than-Average Maturities Supported Fund Returns We generally maintained the funds average maturity in a range that was shorter than industry averages, which helped it avoid the brunt of market volatility during the financial crisis. In addition, we gradually reduced the funds holdings of lower-rated bonds whenever opportunities to do so at reasonable prices arose.When making new purchases, we emphasized high-quality, relatively liquid bonds from Michigan issuers, focusing mainly on issuers outside of the Detroit area. Staying Cautious in a Volatile Market As of the reporting periods end, the U.S. and Michigan economies have remained weak, and uncertainty regarding the viability of Detroits major automobile manufacturers has persisted. Consequently, we intend to maintain the funds defensive posture over the near term, including efforts to reduce the funds exposure to lower-rated securities. Over the longer term, however, we believe that attractive valuations, competitive income streams and the likelihood of rising taxes make high yield municipal bonds an attractive asset class. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Michigan residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund Class A shares, Class B shares and Class C shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in Michigan municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is not limited to investments principally in Michigan municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3.70% 2.21% 3.22% without sales charge 0.85% 3.15% 3.69% Class B shares with applicable redemption charge  3.75% 2.20% 3.38% without redemption 0.10% 2.54% 3.38% Class C shares with applicable redemption charge  0.85% 2.40% 2.94% without redemption 0.12% 2.40% 2.94% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.64 $ 9.27 $ 9.37 Ending value (after expenses) $1,068.70 $1,065.00 $1,065.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.51 $ 9.05 $ 9.15 Ending value (after expenses) $1,019.34 $1,015.82 $1,015.72  Expenses are equal to the funds annualized expense ratio of 1.10% for Class A, 1.81% for Class B and 1.83% for Class C, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments101.6% Rate (%) Date Amount ($) Value ($) Michigan100.9% Allegan Hospital Finance Authority, HR (Allegan General Hospital) 6.88 11/15/17 3,760,000 3,585,160 Brighton Area Schools, GOUnlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 a 6,811,760 Brighton Area Schools, GOUnlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 a 639,636 Detroit, Water Supply System Revenue (Insured; FGIC) 5.75 7/1/11 4,000,000 b 4,380,720 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,200,000 815,424 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 743,131 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,114,330 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 2,250,000 2,201,400 Dickinson County Healthcare System, HR (Insured; ACA) 5.50 11/1/13 1,905,000 1,862,042 Dickinson County Healthcare System, HR (Insured; ACA) 5.70 11/1/18 1,800,000 1,689,390 Grand Rapids, Water Supply System Revenue (Insured; Assured Guaranty) 5.00 1/1/29 1,000,000 c 1,001,450 Grand Valley State University, Revenue (Insured; FGIC) 5.25 12/1/10 3,000,000 b 3,213,810 Huron Valley School District, GOUnlimited Tax (Insured; FGIC) 0.00 5/1/18 6,270,000 a 4,281,281 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 2,000,000 2,415,200 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 2,000,000 2,048,480 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 1,462,160 Michigan Higher Education Student Loan Authority, Student Loan Revenue (Insured; AMBAC) 5.20 9/1/20 1,540,000 1,324,308 Michigan Hospital Finance Authority, HR (Detroit Medical Center) 8.13 8/15/12 75,000 74,244 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 500,000 392,005 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) 6.00 12/1/27 1,500,000 1,525,350 Michigan Housing Development Authority, Limited Obligation MFHR (Deaconess Tower Apartments) (Collateralized; GNMA) 5.25 2/20/48 470,000 437,941 Michigan Housing Development Authority, Rental Housing Revenue (Insured; MBIA, Inc.) 5.05 10/1/15 1,500,000 1,515,720 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.38 10/1/21 10,200,000 d,e 10,943,682 Michigan Strategic Fund, LOR (NSF International Project) 5.13 8/1/19 700,000 634,557 Michigan Strategic Fund, LOR (NSF International Project) 5.25 8/1/26 2,000,000 1,682,340 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 1,250,000 1,129,400 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,200,000 1,795,200 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 3,000,000 1,939,980 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; FGIC) 6.95 9/1/22 2,000,000 2,231,100 Pontiac Tax Increment Finance Authority, Revenue 6.38 6/1/12 3,170,000 b 3,660,906 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,686,198 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,617,510 Stockbridge Community Schools, School Building and Site Bonds (GOUnlimited Tax) 5.50 5/1/10 600,000 b 629,610 Summit Academy North, Public School Academy Revenue 5.50 11/1/35 1,500,000 873,600 Wayne County, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; MBIA, Inc.) 5.38 12/1/17 2,000,000 1,877,360 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; Assured Guaranty) 5.75 12/1/27 1,000,000 1,006,530 Wayne State University Board of Governors, General Revenue (Insured; FSA) 5.00 11/15/30 2,000,000 2,031,820 U.S. Related.7% Puerto Rico Ports Authority, Special Facilities Revenue (American Airlines, Inc. Project) 6.30 6/1/23 1,410,000 566,580 Total Long-Term Municipal Investments (cost $81,106,838) The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments3.8% Rate (%) Date Amount ($) Value ($) Michigan; Green Lake Township Economic Development Corporation, Revenue, Refunding (Interlochen Center for the Arts Project) (LOC; Bank One NA) 0.50 5/1/09 1,000,000 f 1,000,000 University of Michigan Regents, HR, Refunding 0.37 5/1/09 2,000,000 f 2,000,000 Total Short-Term Municipal Investments (cost $3,000,000) Total Investmen ts (cost $84,106,838) 105.4% Liabilities, Less Cash and Receivables (5.4%) Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Purchased on a delayed delivery basis. d Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2009, this security amounted to $10,943,682 or 13.8% of net assets. e Collateral for floating rate borrowings. f Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 12 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 13 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 51.8 AA Aa AA 4.6 A A A 9.6 BBB Baa BBB 9.0 BB Ba BB 3.2 CCC Caa CCC .7 F1 MIG1/P1 SP1/A1 3.8 Not Rated g Not Rated g Not Rated g 17.3  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 84,106,838 83,841,315 Cash 326,000 Interest receivable 1,638,366 Receivable for shares of Beneficial Interest subscribed 3,157 Prepaid expenses 13,727 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 72,417 Payable for floating rate notes issuedNote 4 5,100,000 Payable for investment securities purchased 1,000,000 Payable for shares of Beneficial Interest redeemed 46,636 Interest and expense payable related to floating rate notes issuedNote 4 3,408 Accrued expenses 65,995 Net Assets ($) Composition of Net Assets ($): Paid-in capital 79,426,975 Accumulated net realized gain (loss) on investments 372,657 Accumulated net unrealized appreciation (depreciation) on investments (265,523) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 75,427,008 388,782 3,718,319 Shares Outstanding 5,370,597 27,686 264,680 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 448,390 Shareholder servicing costsNote 3(c) 268,112 Interest and expense related to floating rate notes issuedNote 4 98,139 Professional fees 48,742 Distribution feesNote 3(b) 33,092 Registration fees 22,302 Custodian feesNote 3(c) 9,521 Trustees fees and expensesNote 3(d) 4,461 Prospectus and shareholders reports 1,991 Loan commitment feesNote 2 1,339 Miscellaneous 20,568 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (5,790) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 738,900 Net unrealized appreciation (depreciation) on investments (4,125,374) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 2008 Operations ($): Investment incomenet 3,852,375 3,936,564 Net realized gain (loss) on investments 738,900 (378,906) Net unrealized appreciation (depreciation) on investments (4,125,374) (3,079,966) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (3,656,676) (3,723,196) Class B Shares (28,890) (60,901) Class C Shares (158,070) (151,419) Net realized gain on investments: Class A Shares  (19,734) Class B Shares  (383) Class C Shares  (1,016) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 3,618,029 3,006,440 Class B Shares 844 1,109 Class C Shares 151,010 435,149 Dividends reinvested: Class A Shares 2,445,469 2,457,892 Class B Shares 14,667 28,886 Class C Shares 105,873 92,330 Cost of shares redeemed: Class A Shares (8,124,480) (12,776,444) Class B Shares (734,760) (976,889) Class C Shares (541,572) (514,646) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 85,976,764 97,701,894 End of Period The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2009 2008 Capital Share Transactions: Class A a Shares sold 257,414 201,332 Shares issued for dividends reinvested 175,077 165,985 Shares redeemed (584,660) (859,500) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 61 75 Shares issued for dividends reinvested 1,042 1,949 Shares redeemed (52,449) (65,876) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 10,764 29,528 Shares issued for dividends reinvested 7,575 6,235 Shares redeemed (38,804) (34,676) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2009, 17,675 Class B shares representing $246,899 were automatically converted to 17,671 Class A shares and during the period ended April 30, 2008, 18,895 Class B shares representing $279,344 were automatically converted to 18,890 Class A shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.60 15.17 14.98 15.28 14.95 Investment Operations: Investment incomenet a .67 .65 .63 .62 .65 Net realized and unrealized gain (loss) on investments (.56) (.57) .21 (.30) .33 Total from Investment Operations .11 .08 .84 .32 .98 Distributions: Dividends from investment incomenet (.67) (.65) (.63) (.62) (.65) Dividends from net realized gain on investments  (.00) b (.02)   Total Distributions (.67) (.65) (.65) (.62) (.65) Net asset value, end of period 14.04 14.60 15.17 14.98 15.28 Total Return (%) c .85 .56 5.71 2.11 6.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 1.19 1.16 1.11 1.09 Ratio of net expenses to average net assets 1.12 1.18 1.15 1.10 1.09 d Ratio of interest and expense related to floating rate notes issued to average net assets .12 .20 .20 .14 .13 Ratio of net investment income to average net assets 4.77 4.35 4.17 4.08 4.30 Portfolio Turnover Rate 12.29 16.23 10.45 17.78 21.12 Net Assets, end of period ($ x 1,000) 75,427 80,657 91,226 96,826 102,251 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.60 15.16 14.98 15.28 14.95 Investment Operations: Investment incomenet a .55 .55 .54 .54 .57 Net realized and unrealized gain (loss) on investments (.55) (.56) .21 (.30) .33 Total from Investment Operations  (.01) .75 .24 .90 Distributions: Dividends from investment incomenet (.56) (.55) (.55) (.54) (.57) Dividends from net realized gain on investments  (.00) b (.02)   Total Distributions (.56) (.55) (.57) (.54) (.57) Net asset value, end of period 14.04 14.60 15.16 14.98 15.28 Total Return (%) c .10 .00 d 5.05 1.58 6.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.81 1.80 1.71 1.65 1.62 Ratio of net expenses to average net assets 1.80 1.79 1.70 1.63 1.61 Ratio of interest and expense related to floating rate notes issued to average net assets .12 .20 .20 .14 .13 Ratio of net investment income to average net assets 4.02 3.72 3.62 3.55 3.81 Portfolio Turnover Rate 12.29 16.23 10.45 17.78 21.12 Net Assets, end of period ($ x 1,000) 389 1,154 2,167 3,926 6,114 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Amount represents less than .01%. See notes to financial statements. 20 Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.61 15.17 14.99 15.28 14.96 Investment Operations: Investment incomenet a .57 .54 .52 .51 .54 Net realized and unrealized gain (loss) on investments (.57) (.56) .20 (.29) .32 Total from Investment Operations  (.02) .72 .22 .86 Distributions: Dividends from investment incomenet (.56) (.54) (.52) (.51) (.54) Dividends from net realized gain on investments  (.00) b (.02)   Total Distributions (.56) (.54) (.54) (.51) (.54) Net asset value, end of period 14.05 14.61 15.17 14.99 15.28 Total Return (%) c .12 (.12) 4.86 1.44 5.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.87 1.93 1.90 1.84 1.82 Ratio of net expenses to average net assets 1.86 1.92 1.89 1.82 1.82 d Ratio of interest and expense related to floating rate notes issued to average net assets .12 .20 .20 .14 .13 Ratio of net investment income to average net assets 4.03 3.61 3.44 3.35 3.59 Portfolio Turnover Rate 12.29 16.23 10.45 17.78 21.12 Net Assets, end of period ($ x 1,000) 3,718 4,166 4,309 5,602 5,588 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Michigan Fund (the fund).The funds investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds, and the name of the fund from Michigan Series to Dreyfus Michigan Fund. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. 22 Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  83,841,315  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. 24 In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30,2009,the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $45,175, undistributed ordinary income $362,112 and unrealized depreciation $254,978. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008 were as follows: tax exempt income $3,843,636 and $3,935,516 and long-term capital gains $0 and $21,133, respectively. 26 During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $8,739, increased accumulated net realized gain (loss) on investments by $8,285 and increased paid-in capital by $454. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million unsecured credit facility led by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. During the period ended April 30, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended April 30, 2009, the Distributor retained $2,835 from commissions earned on sales of the funds Class A shares and $1,481 and $974 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $3,607 and $29,485, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B and Class C shares were charged $192,182, $1,804 and $9,828, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $40,157 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $3,114 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. 28 The fund also compensates The Bank of New York Mellon under a custody agreement to provide custodial services for the fund. During the period ended April 30, 2009, the fund was charged $9,521 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fee $35,653, Rule 12b-1 distribution plan fees $2,427, shareholder services plan fees $16,206, custodian fees $7,300, chief compliance officer fees $2,793 and transfer agency per account fees $8,038. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $10,185,190 and $15,867,469, respectively. The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The fund accounts for the transfer of bonds to the trusts as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The average daily amount of borrowings outstanding under the inverse floater structure during the period ended April 30, 2009, was approximately $5,100,000, with a related weighted average annualized interest rate of 1.92%. At April 30, 2009, the cost of investments for federal income tax purposes was $78,996,293; accordingly, accumulated net unrealized depreciation on investments was $254,978, consisting of $5,363,166 gross unrealized appreciation and $5,618,144 gross unrealized depreciation. The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund (formerly, Dreyfus Premier State Municipal Bond Fund, Michigan Series) (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund at April 30,2009,the results of its operations for the year then ended,the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 23, 2009 The Fund 31 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2009 as exempt-interest dividends (not subject to regular federal and, for individuals who are Michigan residents, Michigan personal income taxes). As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. 32 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (65) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  The Muscular Dystrophy Association, Director  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director  Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director No. of Portfolios for which Board Member Serves:  Clifford L. Alexander, Jr. (75) Board Member (1986) Principal Occupation During Past 5Years:  President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) Other Board Memberships and Affiliations:  Mutual of America Life Insurance Company, Director No. of Portfolios for which Board Member Serves: 52  David W. Burke (73) Board Member (2007) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  John F. Kennedy Library Foundation, Director No. of Portfolios for which Board Member Serves: 88  Peggy C. Davis (66) Board Member (1990) Principal Occupation During Past 5Years:  Shad Professor of Law, New York University School of Law (1983-present)  Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 55 The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (69) Board Member (2007) Principal Occupation During Past 5Years:  President, Huntting House Antiques No. of Portfolios for which Board Member Serves: 22  Ernest Kafka (76) Board Member (1986) Principal Occupation During Past 5Years:  Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present)  Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 22  Nathan Leventhal (66) Board Member (1989) Principal Occupation During Past 5Years:  Commissioner, NYC Planning Commission (March 2007-present)  Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Board Memberships and Affiliations:  Movado Group, Inc., Director  Mayors Committee on Appointments, Chairman No. of Portfolios for which Board Member Serves: 36  Daniel Rose (79) Board Member (2007) Principal Occupation During Past 5Years:  Chairman and Chief Executive Officer of Rose Associates, Inc., a New York based real estate development and management firm Other Board Memberships and Affiliations:  Baltic-American Enterprise Fund,Vice Chairman and Director  Harlem Educational Activities Fund, Inc., Chairman  Housing Committee of the Real Estate Board of New York, Inc., Director No. of Portfolios for which Board Member Serves: 36 34 Warren B. Rudman (78) Board Member (2007) Principal Occupation During Past 5Years:  Co-Chairman, Stonebridge International LLC  Of Counsel to (from January 1993 to December 31, 2003, Partner in) the law firm Paul, Weiss, Rifkind,Wharton & Garrison LLP Other Board Memberships and Affiliations:  Boston Scientific, Director  D.B. Zwirn & Co.,Vice Chairman of the International Advisory Board No. of Portfolios for which Board Member Serves: 33  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Saul B. Klaman, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 35 OFFICERS OF THE FUND (Unaudited) 36 The Fund 37 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 21 Financial Highlights 24 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Minnesota Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S.Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by Douglas Gaylor, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2009, the Class A, Class B and Class C shares of Dreyfus Minnesota Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 2.89%, 2.41% and 2.18%,respectively. 1 In comparison,the Barclays Capital Municipal Bond Index, the funds benchmark, produced a total return of 3.11% for the same period. 2 In addition, the fund is reported in the Lipper Minnesota Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 0.10% for the same period. 3 A financial crisis and economic slowdown produced heightened market volatility over much of the reporting period, but a strong market rally in 2009 erased earlier losses. The funds returns lagged its benchmark, which invests in bonds from many states, not just Minnesota, and does not reflect fees and expenses like a mutual fund. The fund produced higher returns than its Lipper category average, primarily due to a bias toward shorter maturity, higher-quality securities. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Minnesota state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Minnesota state income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential.When selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated to discount bonds, which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds: Caught in the Credit Crisis An intensifying credit crisis and a severe recession roiled most financial markets, including municipal bonds, during the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting pressure on the fiscal conditions of most states and municipalities, including Minnesota. Meanwhile, an ongoing credit crunch escalated into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. Market volatility was particularly severe over the fourth quarter of 2008, after the bankruptcy of investment bank Lehman Brothers sent shockwaves through the global banking system. Municipal bonds regained a portion of their previous losses during the opening months of 2009, when monetary and government authorities staged massive interventions to shore up the credit markets, a federal economic stimulus program sent billions in aid to the states, and investors took advantage of attractive values among bonds from fundamentally sound issuers. Higher-quality municipal bonds generally fared better than lower-rated securities during the reporting period overall. 4 Focus on Quality Supported Fund Returns The funds focus on shorter-maturity, higher-quality municipal bonds helped it avoid the brunt of market volatility during the financial crisis.When making new purchases, we emphasized out-of-favor, high-quality bonds selling at discounts to their face values.We found a number of such opportunities in investment-grade bonds issued to finance housing projects, which we purchased at attractive valuations and later sold at higher prices. As the Federal Reserve Board reduced interest rates, we gradually increased the funds average maturity to maintain higher yields for as long as we deemed practical. Later, when rate cuts ended and the market rallied, we allowed the funds average maturity to decline toward industry averages. Staying Cautious in a Volatile Market As of the reporting periods end, the U.S. economy has remained weak, and while Minnesota has fared better than many other states, it has continued to face budget pressures. Consequently, we intend to maintain a defensive posture over the near term, including a focus on higher-quality securities. Over the longer term, however, we believe that attractive valuations, competitive income streams and the likelihood of rising taxes make high yield municipal bonds an attractive asset class. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Minnesota residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in Minnesota municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is not limited to investments principally in Minnesota municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 1.71% 2.98% 3.88% without sales charge 2.89% 3.93% 4.36% Class B shares with applicable redemption charge  1.51% 3.06% 4.03% without redemption 2.41% 3.40% 4.03% Class C shares with applicable redemption charge  1.20% 3.16% 3.56% without redemption 2.18% 3.16% 3.56% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%. After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.03 $ 7.87 $ 9.00 Ending value (after expenses) $1,090.30 $1,087.20 $1,086.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 4.86 $ 7.60 $ 8.70 Ending value (after expenses) $1,019.98 $1,017.26 $1,016.17  Expenses are equal to the funds annualized expense ratio of .97% for Class A, 1.52% for Class B and 1.74% for Class C, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments93.6% Rate (%) Date Amount ($) Value ($) Minnesota92.1% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 987,633 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 686,322 Blooming Prairie Independent School District Number 756, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; MBIA, Inc.) 4.75 1/1/27 1,900,000 1,957,760 Bloomington Independent School District Number 271 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.13 2/1/24 2,000,000 2,182,440 Chaska, Electric Revenue (Generating Facilities) 6.00 10/1/10 3,000,000 a 3,216,840 Chaska, Electric Revenue (Generating Facilities) 5.00 10/1/30 1,135,000 1,108,702 Columbia Heights, MFHR (Crest View ONDC 1 Project) (Collateralized; GNMA) 6.63 10/20/12 1,490,000 a 1,826,770 Coon Rapids, Multifamily Rental Housing Revenue (GNMA Collateralized Mortgage LoanMississippi View Apartments Project) (Collateralized; FHA) 4.95 10/20/41 2,700,000 2,416,554 Cottage Grove, Senior Housing Revenue (PHS/Cottage Grove, Inc. Project) 5.25 12/1/46 1,500,000 958,305 Dakota County Community Development Agency, MFHR (Grande Market Place Project) (Collateralized; GNMA) 5.40 11/20/43 3,000,000 2,882,100 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 907,788 915,132 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/27 400,000 300,208 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/37 400,000 276,156 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,555,215 Lake Superior Independent School District Number 381 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/20 2,510,000 2,769,509 Lake Superior Independent School District Number 381 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/21 2,640,000 2,912,950 Lakeville Independent School District Number 194 (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 8,700,000 9,758,442 Mahtomedi Independent School District Number 832 (Minnesota School District Credit Enhancement Program) (Insured; MBIA, Inc.) 0.00 2/1/17 1,275,000 b 982,566 Minneapolis, GO 0.00 12/1/14 1,825,000 b 1,596,145 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty) 6.50 11/15/38 3,000,000 3,262,110 Minneapolis, MFHR (Sumner Field Phase II, L.P. Project) (Collateralized; GNMA) 5.15 2/20/45 1,575,000 1,447,677 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minneapolis, Revenue (Blake School Project) 5.45 9/1/21 2,000,000 2,030,780 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 653,310 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,002,320 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,259,818 Minneapolis and Saint Paul Metropolitan Airports Commission, Airport Revenue (Insured; FGIC) 6.00 1/1/18 3,000,000 3,036,690 Minnesota, Retirement System Building Revenue 6.00 6/1/30 1,475,000 1,506,462 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/10 3,850,000 a 4,199,310 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,777 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/22 1,130,000 1,144,294 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/27 1,750,000 1,721,685 Minnesota Higher Education Facilities Authority, Revenue (Augsburg College) 5.00 5/1/36 1,500,000 1,231,755 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/20 2,865,000 2,905,941 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.65 7/1/22 2,330,000 2,191,784 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.85 7/1/31 2,000,000 1,791,100 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/37 785,000 767,683 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.10 7/1/38 2,000,000 1,827,540 Minnesota Housing Finance Agency, SFMR 5.80 1/1/19 740,000 756,569 Minnesota Housing Finance Agency, SFMR (Insured; MBIA, Inc.) 5.45 1/1/22 420,000 436,943 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/35 1,500,000 1,486,905 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 1,975,980 Northfield, HR 6.00 11/1/11 2,000,000 a 2,221,040 Northfield, HR 5.38 11/1/31 2,240,000 1,804,723 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 778,600 Rosemount-Apple Valley-Eagan Independent School District Number 196 (Minnesota School District Credit Enhancement Program) (Insured; MBIA, Inc.) 0.00 4/1/14 2,960,000 b 2,614,361 Saint Cloud Housing and Redevelopment Authority, Revenue (State University Foundation Project) 5.13 5/1/18 1,500,000 1,578,705 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 983,090 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 1,500,000 1,100,430 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.70 11/1/15 1,770,000 1,628,524 Saint Paul Housing and Redevelopment Authority, MFHR (Wellington Project) (Collateralized; FHLMC) 5.10 2/1/24 2,000,000 2,012,160 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Block 19 Ramp) (Insured; FSA) 5.25 8/1/23 3,395,000 3,403,657 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 712,132 Southern Municipal Power Agency, Power Supply System Revenue (Insured; MBIA, Inc.) 0.00 1/1/25 4,505,000 b 2,172,131 Southern Municipal Power Agency, Power Supply System Revenue (Insured; MBIA, Inc.) 0.00 1/1/26 4,625,000 b 2,090,778 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,012,640 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; MBIA, Inc.) 5.50 2/1/32 2,000,000 2,021,160 Washington County Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.38 11/15/18 2,215,000 1,862,859 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Willmar, HR (Rice Memorial Hospital Project) (Insured; FSA) 5.00 2/1/32 4,000,000 4,039,200 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,190,805 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/34 2,500,000 2,192,475 U.S. Related1.5% Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,000,000 1,860,280 Total Long-Term Municipal Investments (cost $112,266,768) Short-Term Municipal Investments5.1% Minnesota; Minneapolis, Revenue (Guthrie Theater on the River Project) (LOC; Wells Fargo Bank) 0.45 5/7/09 70,000 c 70,000 Minneapolis, Revenue (Minnehaha Academy Project) (LOC; Firstar Bank NA) 0.45 5/1/09 4,000,000 c 4,000,000 Saint Paul Housing and Redevelopment Authority, Revenue (Minnesota Public Radio Partnership Project) (LOC; Allied Irish Banks) 1.25 5/1/09 2,120,000 c 2,120,000 Total Short-Term Municipal Investments (cost $6,190,000) Total Investments (cost $118,456,768) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 14 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 24.1 AA Aa AA 35.9 A A A 19.2 BBB Baa BBB 8.9 BB Ba BB 2.5 F1 MIG1/P1 SP1/A1 1.8 Not Rated d Not Rated d Not Rated d 7.6  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 118,456,768 120,546,932 Interest receivable 1,764,499 Receivable for shares of Beneficial Interest subscribed 60,369 Prepaid expenses 13,089 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 101,846 Cash overdraft due to Custodian 40,222 Payable for shares of Beneficial Interest redeemed 72,744 Accrued expenses 36,322 Net Assets ($) Composition of Net Assets ($): Paid-in capital 120,436,281 Accumulated net realized gain (loss) on investments (392,690) Accumulated net unrealized appreciation (depreciation) on investments 2,090,164 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 114,356,536 1,719,890 6,057,329 Shares Outstanding 7,793,288 117,022 412,142 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses : Management feeNote 3(a) 639,590 Shareholder servicing costsNote 3(c) 357,598 Distribution feesNote 3(b) 53,494 Professional fees 49,189 Registration fees 23,266 Interest and expense related to floating rates notes issuedNote 4 17,979 Custodian feesNote 3(c) 17,700 Prospectus and shareholders reports 9,307 Trustees fees and expensesNote 3(d) 5,963 Loan commitment feesNote 2 1,864 Interest expenseNote 2 46 Miscellaneous 24,292 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (5,516) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (288,856) Net unrealized appreciation (depreciation) on investments (1,413,249) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 2008 Operations ($): Investment incomenet 5,002,909 4,843,811 Net realized gain (loss) on investments (288,856) 416,335 Net unrealized appreciation (depreciation) on investments (1,413,249) (3,240,036) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (4,687,154) (4,408,935) Class B Shares (114,752) (274,954) Class C Shares (182,171) (159,922) Net realized gain on investments: Class A Shares (479,288)  Class B Shares (10,008)  Class C Shares (22,307)  Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 19,491,309 13,512,733 Class B Shares 264,745 218,153 Class C Shares 1,387,909 1,337,384 Dividends reinvested: Class A Shares 3,904,404 2,976,221 Class B Shares 50,015 79,899 Class C Shares 117,018 63,957 Cost of shares redeemed: Class A Shares (12,449,935) (12,301,035) Class B Shares (3,473,025) (4,155,306) Class C Shares (269,117) (575,397) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 115,305,308 116,972,400 End of Period The Fund 19 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2009 2008 Capital Share Transactions: Class A a Shares sold 1,345,308 894,942 Shares issued for dividends reinvested 273,982 197,905 Shares redeemed (871,788) (816,473) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 18,736 14,421 Shares issued for dividends reinvested 3,496 5,300 Shares redeemed (241,966) (275,057) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 98,153 88,434 Shares issued for dividends reinvested 8,215 4,255 Shares redeemed (19,061) (38,097) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2009, 67,116 Class B shares representing $982,232 were automatically converted to 67,222 Class A shares and during the period ended April 30, 2008, 46,498 Class B shares representing $704,488 were automatically converted to 46,568 Class A shares. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.96 15.32 15.17 15.42 15.19 Investment Operations: Investment incomenet a .63 .64 .64 .64 .64 Net realized and unrealized gain (loss) on investments (.24) (.36) .17 (.25) .40 Total from Investment Operations .39 .28 .81 .39 1.04 Distributions: Dividends from investment incomenet (.62) (.64) (.64) (.64) (.65) Dividends from net realized gain on investments (.06)  (.02)  (.16) Total Distributions (.68) (.64) (.66) (.64) (.81) Net asset value, end of period 14.67 14.96 15.32 15.17 15.42 Total Return (%) b 2.89 1.86 5.44 2.58 6.99 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 1.11 1.10 1.08 1.02 Ratio of net expenses to average net assets .98 c 1.10 1.09 1.07 1.01 Ratio of interest and expense related to floating rate notes issued to average net assets .02 .15 .17 .13 .07 Ratio of net investment income to average net assets 4.35 4.21 4.18 4.19 4.21 Portfolio Turnover Rate 14.21 14.69 5.27 7.24 9.86 Net Assets, end of period ($ x 1,000) 114,357 105,393 103,737 102,510 107,083 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.98 15.35 15.19 15.44 15.22 Investment Operations: Investment incomenet a .54 .56 .56 .56 .56 Net realized and unrealized gain (loss) on investments (.21) (.37) .18 (.24) .39 Total from Investment Operations .33 .19 .74 .32 .95 Distributions: Dividends from investment incomenet (.55) (.56) (.56) (.57) (.57) Dividends from net realized gain on investments (.06)  (.02)  (.16) Total Distributions (.61) (.56) (.58) (.57) (.73) Net asset value, end of period 14.70 14.98 15.35 15.19 15.44 Total Return (%) b 2.41 1.26 4.98 2.06 6.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 1.62 1.61 1.59 1.53 Ratio of net expenses to average net assets 1.52 c 1.61 1.59 1.58 1.52 Ratio of interest and expense related to floating rate notes issued to average net assets .02 .15 .17 .13 .07 Ratio of net investment income to average net assets 3.83 3.70 3.67 3.68 3.70 Portfolio Turnover Rate 14.21 14.69 5.27 7.24 9.86 Net Assets, end of period ($ x 1,000) 1,720 5,046 9,088 10,420 12,621 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.98 15.35 15.19 15.44 15.21 Investment Operations: Investment incomenet a .51 .52 .53 .53 .53 Net realized and unrealized gain (loss) on investments (.21) (.37) .18 (.25) .39 Total from Investment Operations .30 .15 .71 .28 .92 Distributions: Dividends from investment incomenet (.52) (.52) (.53) (.53) (.53) Dividends from net realized gain on investments (.06)  (.02)  (.16) Total Distributions (.58) (.52) (.55) (.53) (.69) Net asset value, end of period 14.70 14.98 15.35 15.19 15.44 Total Return (%) b 2.18 1.03 4.72 1.81 6.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.75 1.86 1.85 1.83 1.77 Ratio of net expenses to average net assets 1.75 c 1.86 c 1.84 1.82 1.76 Ratio of interest and expense related to floating rate notes issued to average net assets .02 .15 .17 .13 .07 Ratio of net investment income to average net assets 3.57 3.44 3.43 3.43 3.45 Portfolio Turnover Rate 14.21 14.69 5.27 7.24 9.86 Net Assets, end of period ($ x 1,000) 6,057 4,867 4,148 4,398 4,542 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company that offers nine series including the Dreyfus Minnesota Fund (the "fund).The funds investment objective is to maximize current income exempt from federal and, where applicable, State income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds, and the name of the fund from Minnesota Series to "Dreyfus Minnesota Fund". Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to 24 and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  120,546,932  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have 26 Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $22,053, and unrealized appreciation $2,108,996. In addition, the fund had $411,522 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008 were as follows: tax exempt income $4,981,525 and $4,843,811, ordinary income $45,652 and $0, and long-term capital gains $468,503 and $0, respectively. During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization 28 adjustments and dividend reclassification,the fund decreased accumulated undistributed investment income-net by $18,832, increased accumulated net realized gain (loss) on investments by $16,280 and increased paid-in capital by $2,552. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million unsecured credit facility led by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank,N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average daily amount of borrowings outstanding under the Facilities during the period ended April 30, 2009 was approximately $2,800, with a related weighted average annualized interest rate of 1.66%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended April 30, 2009, the Distributor retained $5,155 from commissions earned on sales of the funds Class A shares and $7,972 and $16 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $15,046 and $38,448, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B and Class C shares were charged $270,384, $7,523 and $12,816, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $36,078 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $2,641 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. 30 The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2009, the fund was charged $17,700 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $54,633, Rule 12b-1 distribution plan fees $4,287, shareholder services plan fees $24,833, custodian fees $8,489, chief compliance officer fees $2,793 and transfer agency per account fees $6,811. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $15,874,304 and $18,116,166, respectively. The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The fund accounts for the transfer of bonds to the trusts as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. At April 30, 2009, there were no floating rate notes outstanding. The average daily amount of borrowings outstanding under the inverse floater structure during the period ended April 30, 2009, was approximately $833,000, with a related weighted average annualized interest rate of 2.16%. At April 30, 2009, the cost of investments for federal income tax purposes was $118,437,936; accordingly, accumulated net unrealized appreciation on investments was $2,108,996, consisting of $6,321,984 gross unrealized appreciation and $4,212,988 gross unrealized depreciation. The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund (formerly, Dreyfus Premier State Municipal Bond Fund, Minnesota Series) (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund at April 30,2009,the results of its operations for the year then ended,the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby makes the following designations regarding its fiscal year ended April 30, 2009:  all the dividends paid from investment income-net are exempt- interest dividends (not generally subject to regular federal and, for individuals who are Minnesota residents, Minnesota personal income taxes), and  the fund hereby designates $.0574 per share as a long-term capital gain distribution and $.0056 per share as a short-term capital gain distribution paid on December 11, 2008. As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. 34 NOTES Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund ANNUAL REPORT April 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 22 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus North Carolina Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S.Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2009, the Class A, Class B and Class C shares of Dreyfus North Carolina Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 1.63%, 1.04% and 0.85%, respectively. 1 The funds benchmark, the Barclays Capital Municipal Bond Index, produced a total return of 3.11% for the same period. 2 In addition, the fund is reported in the Lipper North Carolina Municipal Debt Funds category,and the average total return for all funds reported in this Lipper category was 1.26% for the reporting period. 3 Municipal bonds suffered bouts of heightened volatility over much of the reporting period, but a market rally in 2009 buoyed market averages. The fund produced higher returns than its Lipper category average but produced lower returns than its benchmark, primarily due to weakness among lower-rated holdings during the market downturn. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and North Carolina state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from North Carolina state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Financial Crisis and Recession Sparked Heightened Volatility An intensifying credit crisis and recession roiled most financial markets, including municipal bonds, over much of the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting fiscal pressure on most states and municipalities, including North Carolina. Meanwhile, an ongoing credit crunch escalated in September 2008 into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. These developments sparked a flight to quality in which investors fled riskier assets in favor of U.S.Treasury securities. In this tumultuous environment, yield differences between municipal bonds and comparable Treasuries moved toward historically wide levels as deleveraging among institutional investors resulted in widespread selling pressure even for creditworthy securities. Indeed, at times during the reporting period, tax-exempt municipal bonds offered higher nominal yields than taxable U.S.Treasury securities with comparable maturities. A market rally in the reporting periods final months, stemming in part from massive interventions into the financial crisis by U.S. government and monetary authorities, helped the market erase its previous losses. Overall, higher-quality municipal bonds fared better than their lower-rated counterparts. Defensive Strategies Cushioned Losses but Limited Gains We adopted a more defensive investment posture in order to cushion losses during the downturn, gradually reducing the funds positions in 4 municipal bonds rated BBB or lower in favor of higher-rated general obligation bonds and essential-purpose revenue bonds from fiscally sound North Carolina issuers. However, the funds corporate-backed holdings, including municipal bonds secured by North Carolinas settlement of litigation with U.S. tobacco companies, lagged market averages, weighing on the funds relative performance. In addition, we established generally defensive interest-rate strategies over most of the reporting period, including a relatively short average duration.We also positioned the fund to capture the benefits of wider-than-average yield differences along the markets maturity spectrum. We focused mainly on bonds in the 20-year maturity range, which provided much of the yield of longer-term bonds but in our opinion entailed less risk should inflation eventually accelerate as a result of massive government borrowing and spending. Maintaining a Cautious Investment Posture Although we recently have seen evidence of market stabilization and a return to a focus on fundamentals among investors, the U.S. economy has remained weak, and North Carolina has continued to encounter budget pressures. Consequently, we have maintained a relatively defensive investment posture, including strategies to manage risks through careful credit analysis. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-North Carolina residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund Class A shares, Class B shares and Class C shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in North Carolina municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is not limited to investments principally in North Carolina municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 2.95% 2.50% 3.40% without sales charge 1.63% 3.45% 3.88% Class B shares with applicable redemption charge  2.85% 2.55% 3.56% without redemption 1.04% 2.90% 3.56% Class C shares with applicable redemption charge  0.13% 2.68% 3.10% without redemption 0.85% 2.68% 3.10% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.41 $ 8.26 $ 9.33 Ending value (after expenses) $1,059.80 $1,056.90 $1,056.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.31 $ 8.10 $ 9.15 Ending value (after expenses) $1,019.54 $1,016.76 $1,015.72  Expenses are equal to the funds annualized expense ratio of 1.06% for Class A, 1.62% for Class B and 1.83% for Class C; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments97.5% Rate (%) Date Amount ($) Value ($) North Carolina83.7% Appalachian State University, Housing and Student Center System Revenue (Insured; FSA) 5.60 7/15/10 1,000,000 a 1,071,010 Cabarrus County, COP (Installment Financing Contract) 5.50 4/1/14 2,000,000 2,153,200 Charlotte, Airport Revenue (Insured; MBIA, Inc.) 5.75 7/1/09 1,500,000 a 1,528,620 Charlotte, GO 5.00 7/1/21 1,525,000 1,602,104 Charlotte, GO 5.00 7/1/22 2,110,000 2,207,292 Charlotte, Storm Water Fee Revenue 6.00 6/1/10 2,000,000 a 2,138,600 Charlotte, Storm Water Fee Revenue 5.25 6/1/20 1,000,000 1,079,840 Charlotte, Water and Sewer System Revenue 4.63 7/1/36 1,000,000 1,000,240 Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) 5.00 1/15/39 1,000,000 981,710 Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,903,516 Durham County, GO Public Improvement Bonds 5.00 6/1/18 1,000,000 1,143,880 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,031,850 Johnston County, GO (Insured; MBIA, Inc.) 4.50 2/1/25 1,250,000 1,289,513 Monroe, COP (Installment Financing Agreement) (Insured; Assured Guaranty) 5.50 3/1/39 1,000,000 1,018,170 New Hanover County, GO Public Improvement Bonds 5.75 11/1/10 1,700,000 a 1,863,336 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/28 1,000,000 1,048,960 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) 5.13 10/1/12 1,000,000 a 1,128,410 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) 5.00 10/1/38 1,005,000 1,034,276 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,044,170 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.75 1/1/26 3,000,000 3,033,960 North Carolina Housing Finance Agency, Single Family Revenue 6.50 9/1/26 715,000 741,491 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (DePaul Community Facilities Project) 7.63 11/1/09 2,005,000 a 2,111,405 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybyrn at Maryfield Project) 6.13 10/1/35 1,000,000 649,250 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,103,141 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 1,750,000 1,852,025 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) 5.50 11/1/10 1,000,000 a 1,074,890 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) 5.50 11/1/10 2,000,000 a 2,149,780 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 1,966,200 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 b 2,264,335 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Cypress Glen Retirement Community) 6.00 10/1/33 1,000,000 653,900 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) 6.50 7/1/13 1,000,000 a 1,201,030 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 3,250,000 2,381,307 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty) 6.00 6/1/34 1,000,000 1,037,470 Orange County, COP (Orange County Public Improvement Projects) (Insured; AMBAC) 4.50 4/1/25 500,000 500,515 Orange County, COP (Orange County Public Improvement Projects) (Insured; AMBAC) 4.50 4/1/26 500,000 494,730 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,030,290 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,214,057 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) Wilkes County, COP (Insured; MBIA, Inc.) 4.50 6/1/26 1,000,000 950,470 Winston Salem, COP 4.75 6/1/31 1,000,000 910,680 U.S. Related13.8% Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 799,530 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/16 605,000 a 722,987 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,162,868 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,000,000 930,140 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) 5.00 7/1/15 1,000,000 a 1,167,910 Puerto Rico Public Finance Corporation (Commonwealth Appropriation Bonds) (Insured; MBIA, Inc.) 5.38 8/1/11 3,000,000 a 3,257,760 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes (Subordinated Lien/Capital Program) 5.88 10/1/18 850,000 764,983 Total Investments (cost $61,666,568) 97.5% Cash and Receivables (Net) 2.5% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. 12 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 13 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 44.1 AA Aa AA 22.2 A A A 13.4 BBB Baa BBB 6.5 BB Ba BB 1.3 Not Rated c Not Rated c Not Rated c 12.5  Based on total investments. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements 14 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 61,666,568 62,395,801 Cash 606,430 Interest receivable 1,033,624 Receivable for shares of Beneficial Interest subscribed 58,780 Prepaid expenses 14,267 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 58,302 Payable for shares of Beneficial Interest redeemed 30,797 Accrued expenses 39,247 Net Assets ($) Composition of Net Assets ($): Paid-in capital 63,490,497 Accumulated net realized gain (loss) on investments (239,174) Accumulated net unrealized appreciation (depreciation) on investments 729,233 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 59,845,727 972,780 3,162,049 Shares Outstanding 4,523,485 73,573 238,910 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 342,910 Shareholder servicing costsNote 3(c) 195,797 Auditing fees 42,876 Distribution feesNote 3(b) 25,683 Registration fees 22,302 Custodian feesNote 3(c) 12,626 Prospectus and shareholders reports 7,376 Trustees fees and expensesNote 3(d) 3,542 Legal fees 3,276 Loan commitment feesNote 2 1,006 Miscellaneous 24,004 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (3,387) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (220,398) Net unrealized appreciation (depreciation) on investments (1,458,318) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 2008 Operations ($): Investment incomenet 2,602,375 2,610,228 Net realized gain (loss) on investments (220,398) (19,587) Net unrealized appreciation (depreciation) on investments (1,458,318) (1,355,963) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,463,298) (2,418,297) Class B Shares (55,408) (136,982) Class C Shares (82,627) (54,949) Net realized gain on investments: Class A Shares  (84,252) Class B Shares  (5,019) Class C Shares  (2,314) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 9,457,543 6,610,663 Class B Shares 39,452 57,246 Class C Shares 1,356,633 615,534 Dividends reinvested: Class A Shares 1,579,942 1,531,337 Class B Shares 38,212 78,314 Class C Shares 50,120 29,138 Cost of shares redeemed: Class A Shares (7,701,285) (9,271,618) Class B Shares (1,623,447) (2,803,051) Class C Shares (128,189) (264,328) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 62,589,249 67,473,149 End of Period The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2009 2008 Capital Share Transactions: Class A a Shares sold 717,854 482,097 Shares issued for dividends reinvested 120,251 112,181 Shares redeemed (590,143) (677,936) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 3,075 4,186 Shares issued for dividends reinvested 2,901 5,738 Shares redeemed (122,270) (204,163) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 103,014 44,766 Shares issued for dividends reinvested 3,819 2,135 Shares redeemed (9,882) (19,332) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2009, 76,104 Class B shares representing $1,010,611 were automatically converted to 76,045 Class A shares and during the period ended April 30, 2008, 119,072 Class B shares representing $1,636,268, were automatically converted to 118,942 Class A shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.58 13.89 13.76 14.04 13.71 Investment Operations: Investment incomenet a .56 .57 .56 .56 .53 Net realized and unrealized gain (loss) on investments (.35) (.29) .16 (.28) .33 Total from Investment Operations .21 .28 .72 .28 .86 Distributions: Dividends from investment incomenet (.56) (.57) (.57) (.56) (.53) Dividends from net realized gain on investments  (.02) (.02)   Total Distributions (.56) (.59) (.59) (.56) (.53) Net asset value, end of period 13.23 13.58 13.89 13.76 14.04 Total Return (%) b 1.63 2.05 5.31 2.01 6.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.00 .99 .99 .98 Ratio of net expenses to average net assets 1.04 .99 .99 .99 .98 c Ratio of net investment income to average net assets 4.22 4.13 4.07 4.01 3.79 Portfolio Turnover Rate 12.88  20.35 37.61 38.85 Net Assets, end of period ($ x 1,000) 59,846 58,083 60,553 60,682 62,461 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.57 13.88 13.75 14.03 13.70 Investment Operations: Investment incomenet a .46 .48 .49 .48 .45 Net realized and unrealized gain (loss) on investments (.33) (.28) .15 (.27) .34 Total from Investment Operations .13 .20 .64 .21 .79 Distributions: Dividends from investment incomenet (.48) (.49) (.49) (.49) (.46) Dividends from net realized gain on investments  (.02) (.02)   Total Distributions (.48) (.51) (.51) (.49) (.46) Net asset value, end of period 13.22 13.57 13.88 13.75 14.03 Total Return (%) b 1.04 1.48 4.76 1.49 5.82 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.61 1.56 1.51 1.51 1.49 Ratio of net expenses to average net assets 1.60 1.54 1.51 1.51 1.49 c Ratio of net investment income to average net assets 3.64 3.58 3.56 3.49 3.28 Portfolio Turnover Rate 12.88  20.35 37.61 38.85 Net Assets, end of period ($ x 1,000) 973 2,577 5,330 7,430 10,366 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.59 13.90 13.77 14.05 13.71 Investment Operations: Investment incomenet a .45 .46 .46 .45 .42 Net realized and unrealized gain (loss) on investments (.35) (.29) .15 (.28) .34 Total from Investment Operations .10 .17 .61 .17 .76 Distributions: Dividends from investment incomenet (.45) (.46) (.46) (.45) (.42) Dividends from net realized gain on investments  (.02) (.02)   Total Distributions (.45) (.48) (.48) (.45) (.42) Net asset value, end of period 13.24 13.59 13.90 13.77 14.05 Total Return (%) b .85 1.24 4.51 1.25 5.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.82 1.79 1.76 1.75 1.73 Ratio of net expenses to average net assets 1.81 1.77 1.76 1.75 1.73 c Ratio of net investment income to average net assets 3.43 3.33 3.31 3.25 3.04 Portfolio Turnover Rate 12.88  20.35 37.61 38.85 Net Assets, end of period ($ x 1,000) 3,162 1,929 1,590 1,678 2,287 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series, including the Dreyfus North Carolina Fund (the fund). The funds investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds, and the name of the fund from North Carolina Series to Dreyfus North Carolina Fund. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of pur- 22 chase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the secu- The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) rities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  62,395,801  Other Financial Instruments+     Liabilities ($) Other Financial Instruments+      Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation) at period end. 24 In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $14,034, accumulated capital losses $159,002 and unrealized appreciation $730,029. In addition, the fund had $80,968 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. 26 The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $7,970 of the carryover expires in fiscal 2016 and $151,032 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008 were as follows: tax exempt income $2,601,149 and $2,610,228, ordinary income $184 and $0 and long-term capital gains $0 and $91,585, respectively. During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $1,042, increased accumulated net realized gain (loss) on investments by $811 and increased paid-in-capital by $231. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million unsecured credit facility led by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. During the period ended April 30, 2009, the fund did not borrow under the Facilities. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55 of 1% of the value of the funds average daily net assets and is payable monthly. During the period ended April 30, 2009, the Distributor retained $5,995 from commissions earned on sales of the funds Class A shares, and $4,857 and $220 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $7,625 and $18,058, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B and Class C shares were charged $146,037, $3,812 and $6,019, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for provid- 28 ing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $26,220 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $1,831 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2009, the fund was charged $12,626 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to the Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $28,608, Rule 12b-1 distribution plan fees $2,266, shareholder services plan fees $13,004, custodian fees $5,754, chief compliance officer fees $2,793 and transfer agency per account fees $5,877. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $10,759,732 and $7,701,651, respectively. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) At April 30, 2009, the cost of investments for federal income tax purposes was $61,665,772; accordingly, accumulated net unrealized appreciation on investments was $730,029, consisting of $3,095,309 gross unrealized appreciation and $2,365,280 gross unrealized depreciation. The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund (formerly, Dreyfus Premier State Municipal Bond Fund, North Carolina Series) (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund at April 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 23, 2009 The Fund 31 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2009 as exempt-interest dividends (not subject to regular federal and, for individuals who are North Carolina residents, North Carolina personal income taxes) except $184 that is being designated as an ordinary income distribution for reporting purposes. As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. 32 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (65) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  The Muscular Dystrophy Association, Director  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director  Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director No. of Portfolios for which Board Member Serves:  Clifford L. Alexander, Jr. (75) Board Member (1986) Principal Occupation During Past 5Years:  President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) Other Board Memberships and Affiliations:  Mutual of America Life Insurance Company, Director No. of Portfolios for which Board Member Serves: 52  David W. Burke (73) Board Member (2007) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  John F. Kennedy Library Foundation, Director No. of Portfolios for which Board Member Serves: 88  Peggy C. Davis (66) Board Member (1990) Principal Occupation During Past 5Years:  Shad Professor of Law, New York University School of Law (1983-present)  Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 55 The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (69) Board Member (2007) Principal Occupation During Past 5Years:  President, Huntting House Antiques No. of Portfolios for which Board Member Serves: 22  Ernest Kafka (76) Board Member (1986) Principal Occupation During Past 5Years:  Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present)  Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 22  Nathan Leventhal (66) Board Member (1989) Principal Occupation During Past 5Years:  Commissioner, NYC Planning Commission (March 2007-present)  Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Board Memberships and Affiliations:  Movado Group, Inc., Director  Mayors Committee on Appointments, Chairman No. of Portfolios for which Board Member Serves: 36  Daniel Rose (79) Board Member (2007) Principal Occupation During Past 5Years:  Chairman and Chief Executive Officer of Rose Associates, Inc., a New York based real estate development and management firm Other Board Memberships and Affiliations:  Baltic-American Enterprise Fund,Vice Chairman and Director  Harlem Educational Activities Fund, Inc., Chairman  Housing Committee of the Real Estate Board of New York, Inc., Director No. of Portfolios for which Board Member Serves: 36 34 Warren B. Rudman (78) Board Member (2007) Principal Occupation During Past 5Years:  Co-Chairman, Stonebridge International LLC  Of Counsel to (from January 1993 to December 31, 2003, Partner in) the law firm Paul, Weiss, Rifkind,Wharton & Garrison LLP Other Board Memberships and Affiliations:  Boston Scientific, Director  D.B. Zwirn & Co.,Vice Chairman of the International Advisory Board No. of Portfolios for which Board Member Serves: 33  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Saul B. Klaman, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 35 OFFICERS OF THE FUND (Unaudited) 36 The Fund 37 Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund ANNUAL REPORT April 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 21 Financial Highlights 24 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Ohio Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S. Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by Douglas Gaylor, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2009, the Class A, Class B and Class C shares of Dreyfus Ohio Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 1.00%, 1.66% and 1.82%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index, the funds benchmark, produced a total return of 3.11% for the same period. 2 In addition, the fund is reported in the Lipper Ohio Municipal Debt Funds category,and the average total return for all funds reported in this Lipper category was 0.25% for the same period. 3 A financial crisis and economic slowdown produced heightened market volatility over much of the reporting period, but a strong market rally in 2009 erased earlier losses.The funds returns lagged its benchmark and Lipper category average, primarily due to weakness among lower-rated municipal bonds during the downturn. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Ohio state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Ohio state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential.When selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds: Caught in the Credit Crisis An intensifying credit crisis and a severe recession roiled most financial markets, including municipal bonds, during the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting pressure on the fiscal conditions of most states and municipalities. Ohio was particularly hard-hit by the downturn, which exacerbated the struggles of suppliers to the U.S. automobile industry. Meanwhile, an ongoing credit crunch escalated into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. Market volatility was especially severe over the fourth quarter of 2008, after the bankruptcy of investment bank Lehman Brothers sent shock-waves through the global banking system. Municipal bonds regained a portion of their previous losses during the opening months of 2009, as monetary and government authorities staged massive interventions to shore up the credit markets, a federal economic stimulus program sent billions in aid to the states, and investors took advantage of attractive values among bonds from fundamentally sound issuers. Higher-quality municipal bonds generally fared better than lower-rated securities in the tumultuous reporting period. Lower-Quality Securities Dampened Fund Performance The funds holdings of higher-yielding, lower-rated municipal bonds performed relatively poorly as investors engaged in a flight to quality 4 in the midst of the economic downturn and financial crisis.While we gradually reduced the funds holdings of lower rated bonds whenever opportunities at reasonable prices arose, challenging liquidity conditions limited our ability to do so. When making new purchases, we emphasized high-quality, relatively liquid bonds from Ohio issuers. In addition, we generally maintained the funds average maturity in a range that was slightly longer than industry averages.This positioning helped the fund participate more fully in the benefits of declining interest rates. Staying Cautious in a Volatile Market As of the reporting periods end, the U.S. and Ohio economies have remained weak, and uncertainty regarding the future of Ohios manufacturing base has persisted. Consequently, we intend to maintain the funds defensive posture over the near term, including efforts to reduce the funds exposure to lower-rated securities. Over the longer term, however, we believe that attractive valuations, competitive income streams and the likelihood of rising taxes make high yield municipal bonds an attractive asset class. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Ohio residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund Class A shares, Class B shares and Class C shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in Ohio municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is not limited to investments principally in Ohio municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 5.42% 1.73% 2.99% without sales charge 1.00% 2.68% 3.46% Class B shares with applicable redemption charge  5.43% 1.79% 3.14% without redemption 1.66% 2.13% 3.14% Class C shares with applicable redemption charge  2.76% 1.90% 2.68% without redemption 1.82% 1.90% 2.68% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%. After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.31 $ 8.20 $ 9.17 Ending value (after expenses) $1,058.40 $1,055.30 $1,054.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.21 $ 8.05 $ 9.00 Ending value (after expenses) $1,019.64 $1,016.81 $1,015.87  Expenses are equal to the funds annualized expense ratio of 1.04% for Class A, 1.61% for Class B, and 1.80% for Class C; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments101.2% Rate (%) Date Amount ($) Value ($) Ohio91.3% Akron, GO 6.00 12/1/12 1,380,000 1,606,789 Akron, GO (Insured; MBIA, Inc.) 5.50 12/1/20 1,460,000 1,518,239 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 1,000,000 960,410 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 655,606 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 422,770 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 311,200 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 738,180 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/47 5,000,000 2,808,850 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,635,307 Cincinnati, Water System Revenue 5.00 12/1/32 460,000 471,928 Cincinnati City School District, GO School Improvement Bonds (Insured; MBIA, Inc.) 5.38 12/1/11 6,560,000 a 7,268,611 Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) 5.25 10/1/22 2,375,000 2,321,254 Clermont County, Hospital Facilities Revenue (Mercy Health System) (Insured; AMBAC) 5.63 9/1/16 4,250,000 4,250,000 Cleveland, Waterworks Revenue (Insured; MBIA, Inc.) 5.50 1/1/21 8,000,000 8,880,880 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University HeightsPublic Parking Garage Project) 7.00 12/1/18 2,200,000 2,120,470 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,204,631 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 6,250,000 6,197,250 Fairfield City School District, GO School Improvement Bonds (Insured; FGIC) 5.38 12/1/19 1,860,000 1,967,173 Fairfield City School District, GO School Improvement Bonds (Insured; FGIC) 5.38 12/1/20 1,400,000 1,480,668 Franklin County, HR (Holy Cross Health System Corporation) 5.80 6/1/16 260,000 260,338 Hamilton County, EDR (King Highland Community Urban Redevelopment CorporationUniversity of Cincinnati, Lessee, Project) (Insured; MBIA, Inc.) 5.00 6/1/33 2,000,000 1,939,980 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 17,940,000 b 6,000,751 Hamilton County, Sewer System Revenue (Insured; MBIA, Inc.) 5.25 12/1/11 1,000,000 a 1,104,840 Highland Local School District, GO School Improvement Bonds (Insured; FSA) 5.75 12/1/11 2,020,000 a 2,257,451 Hilliard City School District, GO School Improvement Bonds (Insured; FGIC) 0.00 12/1/13 1,655,000 b 1,447,082 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Hilliard City School District, GO School Improvement Bonds (Insured; FGIC) 0.00 12/1/14 1,655,000 b 1,382,024 Lebanon City School District, GO (School Facilities Construction and Improvement) (Insured; FSA) 5.50 12/1/11 4,050,000 a 4,500,319 Mason City School District, GO Unlimited Tax Bonds (Insured; FSA) 5.25 12/1/31 5,000,000 5,505,550 Massillon City School District, GO (Various Purpose Improvement) (Insured; MBIA, Inc.) 5.00 12/1/25 1,150,000 1,169,182 Milford Exempt Village School District, GO School Improvement Bonds (Insured; FSA) 6.00 12/1/11 1,910,000 a 2,143,001 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,500,000 2,543,125 New Albany Community Authority, Community Facilities Revenue (Insured; AMBAC) 5.20 10/1/24 2,000,000 2,029,740 Ohio, GO (Insured; FSA) 5.00 3/15/20 15,520,000 c,d 16,416,125 Ohio, PCR (Standard Oil Company Project) (Guaranteed; British Petroleum Company PLC) 6.75 12/1/15 2,700,000 3,167,181 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) 5.00 5/1/13 2,000,000 a 2,248,400 Ohio State University, General Receipts Bonds 5.25 6/1/23 2,625,000 2,778,930 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements 5.50 2/15/26 7,700,000 7,861,161 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.30 2/15/24 2,215,000 1,747,724 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.40 2/15/34 2,500,000 1,784,050 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 2,145,000 1,592,384 Richland County, GO (Correctional Facilities Bonds) (Insured; Assured Guaranty) 6.00 12/1/28 400,000 434,276 Strongsville, GO Library Improvement Bonds (Insured; FGIC) 5.50 12/1/20 1,700,000 1,803,207 Summit County, GO (Insured; FGIC) 6.50 12/1/10 2,000,000 a 2,201,680 Summit County Port Authority, Development Revenue (Bond Fund Program-Twinsburg Township Project) 5.13 5/15/25 660,000 469,115 Summit County Port Authority, Revenue (Civic Theatre Project) (Insured; AMBAC) 5.50 12/1/26 1,000,000 1,003,050 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund Midwest Terminals Project) 6.00 11/15/27 1,765,000 1,333,369 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund Toledo Express Airport Project) 6.38 11/15/32 2,425,000 1,817,877 University of Cincinnati, General Receipts Bonds (Insured; FGIC) 5.75 6/1/11 2,165,000 a 2,393,711 University of Cincinnati, General Receipts Bonds (Insured; FGIC) 5.75 6/1/11 1,500,000 a 1,658,460 University of Cincinnati, General Receipts Bonds (Insured; MBIA, Inc.) 5.00 6/1/21 3,040,000 3,089,096 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Warren, Waterworks Revenue (Insured; FGIC) 5.50 11/1/15 1,450,000 1,550,079 West Muskingum Local School District, GO (School Facilities Construction and Improvement) (Insured; FGIC) 5.00 12/1/30 2,945,000 2,770,744 Youngstown, GO Pension Bonds (Insured; AMBAC) 5.38 12/1/10 2,195,000 a 2,377,470 Youngstown, GO Pension Bonds (Insured; AMBAC) 6.00 12/1/10 2,370,000 a 2,590,339 U.S. Related9.9% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 b 292,750 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 900,000 719,577 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 971,490 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,000,000 930,140 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 5.50 7/1/15 1,000,000 1,038,550 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 5.00 7/1/23 2,000,000 1,883,540 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 5.50 7/1/31 3,370,000 3,520,032 Puerto Rico Ports Authority, Special Facilities Revenue (American Airlines, Inc. Project) 6.25 6/1/26 1,935,000 777,754 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 3,000,000 3,042,300 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes 6.00 10/1/22 3,000,000 2,534,430 Total Long-Term Municipal Investments (cost $164,326,591) Short-Term Municipal Investment.6% Ohio; Cuyahoga County, HR (W.O. Walker Center, Inc. Project) (Insured; AMBAC and Liquidity Facility; Key Bank) (cost $1,000,000) 9.00 5/7/09 1,000,000 e Total Investments (cost $165,326,591) 101.8% Liabilities, Less Cash and Receivables (1.8%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2009, this security amounted to $16,416,125 or 10.3% of net assets. d Collateral for floating rate borrowings. e Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 14 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 17.7 AA Aa AA 43.2 A A A 10.5 BBB Baa BBB 11.7 BB Ba BB .5 CCC Caa CCC .5 F1 MIG1/P1 SP1/A1 .7 Not Rated f Not Rated f Not Rated f 15.2  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 165,326,591 161,902,590 Cash 2,342,489 Interest receivable 2,849,708 Receivable for shares of Beneficial Interest subscribed 12,539 Prepaid expenses 13,809 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 137,305 Payable for floating rate notes issuedNote 4 7,760,000 Payable for shares of Beneficial Interest redeemed 164,108 Interest and expense payable related to floating rate notes issuedNote 4 15,531 Accrued expenses 38,952 Net Assets ($) Composition of Net Assets ($): Paid-in capital 166,157,837 Accumulated net realized gain (loss) on investments (3,728,597) Accumulated net unrealized appreciation (depreciation) on investments (3,424,001) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 150,006,760 1,954,279 7,044,200 Shares Outstanding 13,006,392 169,444 609,692 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 921,625 Shareholder servicing costsNote 3(c) 523,118 Interest and expense related to floating notes issuedNote 4 184,623 Distribution feesNote 3(b) 72,751 Professional fees 51,979 Custodian feesNote 3(c) 23,187 Registration fees 20,846 Prospectus and shareholders reports 15,352 Trustees fees and expensesNote 3(d) 8,327 Loan commitment feesNote 2 2,793 Miscellaneous 26,615 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (6,941) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (1,832,677) Net unrealized appreciation (depreciation) on investments (8,333,339) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 2008 Operations ($): Investment incomenet 7,689,980 8,022,454 Net realized gain (loss) on investments (1,832,677) (91,734) Net unrealized appreciation (depreciation) on investments (8,333,339) (6,632,199) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (7,252,063) (7,374,016) Class B Shares (148,499) (362,070) Class C Shares (279,894) (286,368) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 8,602,106 12,754,953 Class B Shares 30,149 27,247 Class C Shares 385,666 176,524 Dividends reinvested: Class A Shares 5,036,862 4,920,616 Class B Shares 99,796 227,899 Class C Shares 202,030 199,995 Cost of shares redeemed: Class A Shares (21,876,760) (27,099,394) Class B Shares (4,253,513) (8,216,673) Class C Shares (927,784) (1,333,468) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 181,863,179 206,929,413 End of Period The Fund 19 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2009 2008 Capital Share Transactions: Class A a Shares sold 735,974 1,030,119 Shares issued for dividends reinvested 436,180 398,939 Shares redeemed (1,905,065) (2,193,888) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 2,529 2,205 Shares issued for dividends reinvested 8,567 18,449 Shares redeemed (363,886) (663,761) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 33,226 14,142 Shares issued for dividends reinvested 17,456 16,186 Shares redeemed (79,370) (107,570) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2009, 203,425 Class B shares representing $2,391,540 were automatically converted to 203,494 Class A shares and during the period ended April 30, 2008, 444,345 Class B shares representing $5,510,081 were automatically converted to 444,510 Class A shares. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 12.20 12.63 12.50 12.78 12.48 Investment Operations: Investment incomenet a .54 .52 .51 .52 .52 Net realized and unrealized gain (loss) on investments (.67) (.43) .13 (.28) .30 Total from Investment Operations (.13) .09 .64 .24 .82 Distributions: Dividends from investment incomenet (.54) (.52) (.51) (.52) (.52) Net asset value, end of period 11.53 12.20 12.63 12.50 12.78 Total Return (%) b (1.00) .74 5.22 1.92 6.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 1.07 1.05 1.02 .97 Ratio of net expenses to average net assets 1.06 c 1.06 1.03 1.02 c .97 c Ratio of interest and expense related to floating rate notes issued to average net assets .11 .14 .14 .11 .06 Ratio of net investment income to average net assets 4.64 4.19 4.07 4.12 4.12 Portfolio Turnover Rate 7.73 12.00 31.65 13.57 5.30 Net Assets, end of period ($ x 1,000) 150,007 167,683 183,157 184,312 189,946 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 12.21 12.63 12.50 12.78 12.48 Investment Operations: Investment incomenet a .45 .45 .44 .46 .45 Net realized and unrealized gain (loss) on investments (.66) (.42) .14 (.28) .31 Total from Investment Operations (.21) .03 .58 .18 .76 Distributions: Dividends from investment incomenet (.47) (.45) (.45) (.46) (.46) Net asset value, end of period 11.53 12.21 12.63 12.50 12.78 Total Return (%) b (1.66) .28 4.68 1.40 6.15 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.62 1.61 1.57 1.53 1.48 Ratio of net expenses to average net assets 1.62 c 1.60 1.55 1.53 c 1.48 c Ratio of interest and expense related to floating rate notes issued to average net assets .11 .14 .14 .11 .06 Ratio of net investment income to average net assets 4.00 3.64 3.55 3.61 3.61 Portfolio Turnover Rate 7.73 12.00 31.65 13.57 5.30 Net Assets, end of period ($ x 1,000) 1,954 6,375 14,720 22,108 28,740 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 12.23 12.65 12.52 12.80 12.50 Investment Operations: Investment incomenet a .45 .43 .42 .43 .42 Net realized and unrealized gain (loss) on investments (.68) (.42) .13 (.28) .31 Total from Investment Operations (.23) .01 .55 .15 .73 Distributions: Dividends from investment incomenet (.45) (.43) (.42) (.43) (.43) Net asset value, end of period 11.55 12.23 12.65 12.52 12.80 Total Return (%) b (1.82) .07 4.42 1.15 5.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.82 1.83 1.81 1.78 1.73 Ratio of net expenses to average net assets 1.81 1.83 c 1.79 1.77 1.73 c Ratio of interest and expense related to floating rate notes issued to average net assets .11 .14 .14 .11 .06 Ratio of net investment income to average net assets 3.88 3.43 3.31 3.36 3.36 Portfolio Turnover Rate 7.73 12.00 31.65 13.57 5.30 Net Assets, end of period ($ x 1,000) 7,044 7,805 9,053 9,939 10,406 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Ohio Fund (the fund).The funds investment objective is to maximize current income exempt from federal and, where applicable, State income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds, and the name of the fund from Ohio Series to Dreyfus Ohio Fund. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares 24 redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  161,902,590  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. 26 In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gain, if any, are normally The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gain can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gain. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $54,308, accumulated capital losses $2,101,462 and unrealized depreciation $3,416,238. In addition, the fund had $1,634,898 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $1,424,574 of the carryover expires in fiscal 2012, $387,374 expires in fiscal 2013, $91,735 expires in fiscal 2016 and $197,779 expires in fiscal 2017. 28 The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008 were as follows: tax exempt income $7,678,995 and $8,022,454 and ordinary income $1,461 and $0, respectively. During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $9,524, increased accumulated net realized gain (loss) on investments by $7,762 and increased paid-in capital by $1,762. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million unsecured credit facility led by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. During the period ended April 30, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended April 30, 2009, the Distributor retained $8,202 from commissions earned on sales of the funds Class A shares and $11,567 and $772 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $18,582 and $54,169, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B and Class C shares were charged $391,573, $9,291 and $18,057, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $66,399 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund 30 subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $4,633 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2009, the fund was charged $23,187 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $71,501, Rule 12b-1 distribution plan fees $5,116, shareholder services plan fees $32,501, custodian fees $11,420, chief compliance officer fees $2,793 and transfer agent per account fees $13,974. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $13,099,851 and $27,184,579, respectively. The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trusts as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The average daily amount of borrowings outstanding under the inverse floater structure during the period ended April 30, 2009, was approximately $7,760,000, with related weighted average annualized interest rate of 2.38%. At April 30, 2009, the cost of investments for federal income tax purposes was $157,558,828; accordingly, accumulated net unrealized depreciation on investments was $3,416,238, consisting of $6,308,680 gross unrealized appreciation and $9,724,918 gross unrealized depreciation. The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund (formerly, Dreyfus Premier State Municipal Bond Fund, Ohio Series) (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund at April 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York June 23, 2009 The Fund 33 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2009 as exempt-interest dividends (not subject to regular federal and, for individuals who are Ohio residents, Ohio personal income taxes) except $1,461 that is being designated as an ordinary income distribution for reporting purposes. As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. 34 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (65) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  The Muscular Dystrophy Association, Director  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director  Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director No. of Portfolios for which Board Member Serves:  Clifford L. Alexander, Jr. (75) Board Member (1986) Principal Occupation During Past 5Years:  President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) Other Board Memberships and Affiliations:  Mutual of America Life Insurance Company, Director No. of Portfolios for which Board Member Serves: 52  David W. Burke (73) Board Member (2007) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  John F. Kennedy Library Foundation, Director No. of Portfolios for which Board Member Serves: 88  Peggy C. Davis (66) Board Member (1990) Principal Occupation During Past 5Years:  Shad Professor of Law, New York University School of Law (1983-present)  Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 55 The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (69) Board Member (2007) Principal Occupation During Past 5Years:  President, Huntting House Antiques No. of Portfolios for which Board Member Serves: 22  Ernest Kafka (76) Board Member (1986) Principal Occupation During Past 5Years:  Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present)  Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 22  Nathan Leventhal (66) Board Member (1989) Principal Occupation During Past 5Years:  Commissioner, NYC Planning Commission (March 2007-present)  Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Board Memberships and Affiliations:  Movado Group, Inc., Director  Mayor's Committee on Appointments, Chairman No. of Portfolios for which Board Member Serves: 36  Daniel Rose (79) Board Member (2007) Principal Occupation During Past 5Years:  Chairman and Chief Executive Officer of Rose Associates, Inc., a New York based real estate development and management firm Other Board Memberships and Affiliations:  Baltic-American Enterprise Fund,Vice Chairman and Director  Harlem Educational Activities Fund, Inc., Chairman  Housing Committee of the Real Estate Board of New York, Inc., Director No. of Portfolios for which Board Member Serves: 36 36 Warren B. Rudman (78) Board Member (2007) Principal Occupation During Past 5Years:  Co-Chairman, Stonebridge International LLC  Of Counsel to (from January 1993 to December 31, 2003, Partner in) the law firm Paul, Weiss, Rifkind,Wharton & Garrison LLP Other Board Memberships and Affiliations:  Boston Scientific, Director  D.B. Zwirn & Co.,Vice Chairman of the International Advisory Board No. of Portfolios for which Board Member Serves: 33  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the fund's Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Saul B. Klaman, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 37 OFFICERS OF THE FUND (Unaudited) 38 The Fund 39 NOTES Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund ANNUAL REPORT April 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Important Tax Information 41 Board Members Information 44 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S.Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by Douglas Gaylor, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2009, the Class A, Class B, Class C and Class Z shares of Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 1.75%, 1.16%, 1.00% and 1.96%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index, the funds benchmark, produced a total return of 3.11% for the same period. 2 In addition, the fund is reported in the Lipper Pennsylvania Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 1.58% for the same period. 3 A financial crisis and economic slowdown produced heightened market volatility over much of the reporting period, but a strong market rally in 2009 erased earlier losses. The funds returns lagged its benchmark, which invests in bonds from many states, not just Pennsylvania, and does not reflect fees and expenses like a mutual fund. The fund produced higher returns than its Lipper category average, primarily due to a bias toward shorter-maturity, higher-quality securities. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Pennsylvania state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and Pennsylvania state personal income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds: Caught in the Credit Crisis An intensifying credit crisis and a severe recession roiled most financial markets, including municipal bonds, during the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting pressure on the fiscal conditions of most states and municipalities, including Pennsylvania. Meanwhile, an ongoing credit crunch escalated into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. Market volatility was particularly severe over the fourth quarter of 2008, after the bankruptcy of investment bank Lehman Brothers sent shock-waves through the global banking system. Municipal bonds rebounded during the opening months of 2009, when monetary and government authorities staged massive interventions to shore up the credit markets and stimulate renewed economic growth. Higher-quality municipal bonds generally fared better than lower-rated securities during the reporting period overall. Focus on Quality Supported Fund Returns The funds focus on municipal bonds with shorter maturities and credit ratings in the A to AA range helped it avoid the brunt of mar- 4 ket volatility during the financial crisis.When making new purchases, we emphasized high-quality bonds selling at what we believed to be attractive prices. We found a number of such opportunities in Pennsylvania municipal bonds for which funds have been set aside for redemption on the bonds earliest available call dates. As the Federal Reserve Board reduced interest rates, we gradually increased the funds average maturity to maintain higher yields for as long as we deemed practical. Although we have continued our efforts to lengthen the funds average maturity, opportunities to do so have been limited in the current low interest-rate environment. Staying Cautious in a Volatile Market As of the reporting periods end, the U.S. economy has remained weak, and while Pennsylvania has fared better than many other states, it has continued to face budget pressures. Consequently, we intend to maintain a defensive posture over the near term, including a focus on higher-quality securities. Over the longer term, however, we believe that attractive valuations, competitive income streams and the likelihood of rising taxes make high yield municipal bonds an attractive asset class. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Pennsylvania residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund Class A shares, Class B shares and Class C shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Performance for Class Z shares will vary from the performance of Class A, Class B and Class C shares shown above due to differences in charges and expenses. The fund invests primarily in Pennsylvania municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B and Class C shares.The Index is not limited to investments principally in Pennsylvania municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 7/30/87 2.85% 2.41% 3.25%  without sales charge 7/30/87 1.75% 3.35% 3.72%  Class B shares with applicable redemption charge  1/15/93 2.74% 2.46% 3.41%  without redemption 1/15/93 1.16% 2.80% 3.41%  Class C shares with applicable redemption charge  8/15/95 0.03% 2.60% 2.96%  without redemption 8/15/95 1.00% 2.60% 2.96%  Class Z shares 11/29/07 1.96%   1.24% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.94 $ 8.17 $ 8.68 $ 3.96 Ending value (after expenses) $1,074.60 $1,071.40 $1,070.70 $1,075.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.81 $ 7.95 $ 8.45 $ 3.86 Ending value (after expenses) $1,020.03 $1,016.91 $1,016.41 $1,020.98  Expenses are equal to the funds annualized expense ratio of .96% for Class A, 1.59% for Class B, 1.69% for Class C and .77% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments97.7% Rate (%) Date Amount ($) Value ($) Pennsylvania93.6% Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 830,610 Allegheny County Sanitary Authority, Sewer Revenue (Insured; MBIA, Inc.) 5.00 12/1/19 1,900,000 1,954,720 Bethlehem Area Vocational Technical School Authority, LR (Insured; MBIA, Inc.) 5.00 9/1/19 895,000 903,288 Bucks County Water and Sewer Authority, Collection Sewer System Revenue (Insured; AMBAC) 5.00 12/1/11 1,480,000 a 1,624,966 Bucks County Water and Sewer Authority, Water System Revenue (Insured; AMBAC) 5.38 6/1/12 1,230,000 a 1,382,126 Bucks County Water and Sewer Authority, Water System Revenue (Insured; AMBAC) 5.38 6/1/18 25,000 26,322 Butler Area Sewer Authority, Sewer Revenue (Insured; FGIC) 0.00 1/1/10 600,000 b 591,120 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 5,710,000 5,794,622 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.00 7/1/23 475,000 383,026 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.25 7/1/33 880,000 647,398 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) (Insured; Assured Guaranty) 6.13 11/15/39 2,000,000 2,030,460 Charleroi Area School Authority, School Revenue (Insured; FGIC) 0.00 10/1/20 2,000,000 b 1,144,520 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,142,272 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,223,754 Cumberland County Municipal Authority, College Revenue (Messiah College) (Insured; AMBAC) 5.13 10/1/15 50,000 50,139 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.35 1/1/20 515,000 468,403 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.45 1/1/21 885,000 797,120 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 3,000,000 2,079,900 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; FGIC) 5.00 11/1/37 5,165,000 4,334,675 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 833,100 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 5.40 9/1/16 700,000 666,337 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,497,860 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/16 1,000,000 b 751,070 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 5/1/18 2,750,000 b 1,848,220 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/18 2,750,000 b 1,799,325 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/19 2,750,000 b 1,677,170 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 5/1/20 2,750,000 b 1,581,800 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/20 2,500,000 b 1,395,250 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 540,000 b 299,425 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 2,915,000 b 1,783,106 McKeesport Area School District, GO (Insured; FGIC) 0.00 10/1/09 1,070,000 b 1,061,280 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/12 1,095,000 1,145,742 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/22 1,455,000 1,341,175 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; MBIA, Inc.) 5.25 12/1/15 1,035,000 1,115,854 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; MBIA, Inc.) 5.25 12/1/16 50,000 53,906 Neshaminy School District, GO (Insured; MBIA, Inc.) 5.00 4/15/16 1,250,000 1,370,713 Norristown, GO (Insured; Radian) 0.00 12/15/11 1,465,000 b 1,348,738 Norristown, GO (Insured; Radian) 0.00 12/15/13 735,000 b 620,818 North Allegheny School District, GO (Insured; FGIC) 5.00 5/1/15 1,625,000 1,789,710 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) North Allegheny School District, GO (Insured; FGIC) 5.05 11/1/21 1,455,000 1,522,468 North Schuylkill School District, GO (Insured; FGIC) 5.00 11/15/28 635,000 630,288 Northampton County Industrial Development Authority, Mortgage Revenue (Moravian Hall Square Project) (Insured; Radian) 5.00 7/1/17 1,890,000 1,750,745 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 5.45 12/1/10 445,000 a 478,117 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 5.25 12/1/13 1,105,000 1,105,774 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 5.45 12/1/19 2,170,000 2,165,400 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 0.00 12/1/22 1,200,000 b 583,512 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 0.00 12/1/23 3,790,000 b 1,708,418 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 0.00 12/1/24 3,790,000 b 1,585,774 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 0.00 12/1/25 3,790,000 b 1,468,246 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 2,000,000 1,571,380 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,672,275 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/13 1,995,000 2,094,670 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/14 1,580,000 1,647,134 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/22 5,000,000 5,122,200 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; FSA) 5.00 12/1/25 2,285,000 2,304,148 Pennsylvania Housing Finance Agency, SFMR 5.10 10/1/20 1,775,000 1,773,403 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 965,000 883,361 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 4,358,950 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 3,000,000 2,695,800 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 2,190,000 1,848,338 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,000,000 1,064,340 Pennsylvania Intergovernmental Cooperative Authority, Special Tax Revenue (Philadelphia Funding Program) (Insured; FGIC) 5.25 6/15/15 1,000,000 1,004,370 Pennsylvania Intergovernmental Cooperative Authority, Special Tax Revenue (Philadelphia Funding Program) (Insured; FGIC) 5.25 6/15/16 1,200,000 1,205,244 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 4,325,000 4,381,917 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 690,000 698,597 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.00 12/1/23 75,000 75,588 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,898,145 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty) 6.00 6/1/28 3,000,000 3,365,730 Philadelphia, Airport Revenue (Insured; FSA) 5.00 6/15/11 2,155,000 2,216,051 Philadelphia, Airport Revenue (Insured; MBIA, Inc.) 5.00 6/15/25 510,000 468,603 Philadelphia, Gas Works Revenue (Insured; FSA) 5.50 7/1/15 1,550,000 1,571,359 Philadelphia, Gas Works Revenue (Insured; FSA) 5.25 8/1/22 2,000,000 2,070,560 Philadelphia, GO (Insured; FSA) 5.25 12/15/23 1,500,000 1,558,485 Philadelphia, GO (Insured; XLCA) 5.25 2/15/14 2,000,000 2,103,480 Philadelphia, Water and Wastewater Revenue (Insured; MBIA, Inc.) 5.60 8/1/18 800,000 940,968 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,124,601 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 853,632 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,091,958 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5.00 5/15/11 4,500,000 4,529,745 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; FSA) 5.00 12/1/21 1,685,000 1,720,621 Philadelphia Municipal Authority, LR (Insured; FSA) 5.25 11/15/15 2,115,000 2,293,633 Philadelphia Redevelopment Authority, Revenue (Philadelphia Neighborhood Transformation Initiative) (Insured; FGIC) 5.50 4/15/18 3,600,000 3,702,600 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,060,770 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,280,000 1,123,392 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/11 3,585,000 a 4,020,613 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.85 12/1/11 3,000,000 a 3,372,120 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/11 750,000 a 850,635 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/11 1,330,000 a 1,508,459 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/13 470,000 494,210 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 250,000 261,650 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/21 1,165,000 1,166,421 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 1,495,000 1,511,400 Scranton School District, GO (Insured; MBIA, Inc.) 5.00 4/1/18 1,390,000 1,421,206 Scranton School District, GO (Insured; MBIA, Inc.) 5.00 4/1/19 2,710,000 2,760,758 South Side Area School District, GO (Insured; FGIC) 5.25 6/1/10 2,080,000 a 2,185,435 Spring-Ford Area School District, GO (Insured; FSA) 5.00 4/1/21 1,015,000 1,064,156 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,088,110 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; FGIC) 5.25 5/15/17 1,055,000 1,128,861 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; FGIC) 5.25 5/15/18 1,110,000 1,150,193 State Public School Building Authority, School Revenue (Marple Newtown School District Project) (Insured; MBIA, Inc.) 5.00 9/1/11 3,680,000 a 4,001,227 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,417,926 State Public School Building Authority, School Revenue (York School District Project) (Insured; FSA) 5.00 5/1/18 545,000 571,362 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,625,000 1,128,936 University Area Joint Authority, Sewer Revenue (Insured; MBIA, Inc.) 5.00 11/1/17 1,660,000 1,668,748 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) University Area Joint Authority, Sewer Revenue (Insured; MBIA, Inc.) 5.00 11/1/18 2,010,000 2,011,487 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 3,000,000 3,000,600 Wayne Memorial Hospital and Health Facilities Authority, County Guaranteed HR (Wayne Memorial Hospital Project) (Insured; MBIA, Inc.) 5.25 7/1/16 2,135,000 2,096,741 West Mifflin Area School District, GO (Insured; FSA) 5.00 10/1/22 710,000 741,645 West Mifflin Sanitary Sewer Municipal Authority, Sewer Revenue (Insured; MBIA, Inc.) 4.90 8/1/13 880,000 881,760 Wilson Area School District, GO (Insured; FGIC) 5.13 3/15/16 1,300,000 1,410,240 U.S. Related4.1% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 290,326 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 823,730 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 2,411,225 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 918,260 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 3,000,000 2,507,670 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/27 1,000,000 993,350 Total Long-Term Municipal Investments (cost $190,919,766) The Fund 17 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments.6% Rate (%) Date Amount ($) Value ($) Pennsylvania; Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue (Longwood at Oakmont, Inc.) (LOC; Allied Irish Banks) 0.73 5/1/09 100,000 c 100,000 Philadelphia Authority for Industrial Development, Revenue (Fox Chase Cancer Obligated Group) (LOC; Citizens Bank of Pennsylvania) 2.00 5/1/09 1,000,000 c 1,000,000 Total Short-Term Municipal Investments (cost $1,100,000) Total Investments (cost $192,019,766) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 34.0 AA Aa AA 30.0 A A A 16.0 BBB Baa BBB 12.0 BB Ba BB 1.2 F1 MIG1/P1 SP1/A1 .6 Not Rated d Not Rated d Not Rated d 6.2  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 192,019,766 190,444,290 Cash 829,298 Interest receivable 2,783,511 Receivable for shares of Beneficial Interest subscribed 29,598 Prepaid expenses 18,457 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 147,925 Payable for shares of Beneficial Interest redeemed 158,731 Interest payableNote 2 31 Accrued expenses 82,847 Net Assets ($) Composition of Net Assets ($): Paid-in capital 198,735,710 Accumulated net realized gain (loss) on investments (3,444,614) Accumulated net unrealized appreciation (depreciation) on investments (1,575,476) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 130,610,628 2,473,616 4,982,610 55,648,766 Shares Outstanding 8,546,724 161,981 325,904 3,641,914 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 1,072,666 Shareholder servicing costsNote 3(c) 554,137 Distribution feesNote 3(b) 48,739 Registration fees 28,455 Custodian feesNote 3(c) 26,394 Professional fees 22,874 Prospectus and shareholders reports 17,942 Trustees fees and expensesNote 3(d) 11,119 Loan commitment feesNote 2 3,207 Interest expenseNote 2 64 Miscellaneous 39,225 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (1,367) Lessreduction in fees due to earnings creditsNote 1(b) (9,346) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (133,300) Net unrealized appreciation (depreciation) on investments (5,268,178) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 2008 a Operations ($): Investment incomenet 8,399,168 7,233,286 Net realized gain (loss) on investments (133,300) 338,234 Net unrealized appreciation (depreciation) on investments (5,268,178) (6,764,871) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (5,547,791) (5,616,223) Class B Shares (133,434) (255,073) Class C Shares (142,447) (116,864) Class Z Shares (2,518,863) (1,117,201) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 8,585,182 11,793,662 Class B Shares 47,659 86,892 Class C Shares 1,456,834 564,105 Class Z Shares 1,920,609 1,185,672 Net assets received in connection with reorganizationNote 1  64,368,356 Dividends reinvested: Class A Shares 3,820,558 3,828,690 Class B Shares 99,889 188,358 Class C Shares 105,231 87,306 Class Z Shares 2,014,836 906,726 Cost of shares redeemed: Class A Shares (16,320,684) (18,802,069) Class B Shares (2,893,459) (7,500,877) Class C Shares (387,728) (254,287) Class Z Shares (8,794,231) (3,130,766) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 209,405,769 162,382,713 End of Period The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2009 2008 a Capital Share Transactions: Class A b Shares sold 567,056 740,061 Shares issued for dividends reinvested 253,024 241,702 Shares redeemed (1,083,373) (1,183,273) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 3,213 5,435 Shares issued for dividends reinvested 6,597 11,893 Shares redeemed (191,136) (470,660) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 96,956 35,449 Shares issued for dividends reinvested 6,970 5,509 Shares redeemed (25,170) (15,997) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 126,743 74,575 Shares issued in connection with reorganizationNote 1  4,029,097 Shares issued for dividends reinvested 133,383 57,826 Shares redeemed (581,781) (197,929) Net Increase (Decrease) in Shares Outstanding a From November 29, 2007 (commencement of initial offering) to April 30, 2008 for Class Z shares. b During the period ended April 30, 2009, 131,176 Class B shares representing $2,001,505, were automatically converted to 131,068 Class A shares and during the period ended April 30, 2008, 364,775 Class B shares representing $5,817,065 were automatically converted to 364,427 Class A shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.67 16.19 15.88 16.19 15.78 Investment Operations: Investment incomenet a .65 .64 .62 .62 .62 Net realized and unrealized gain (loss) on investments (.40) (.53) .31 (.31) .41 Total from Investment Operations .25 .11 .93 .31 1.03 Distributions: Dividends from investment incomenet (.64) (.63) (.62) (.62) (.62) Net asset value, end of period 15.28 15.67 16.19 15.88 16.19 Total Return (%) b 1.75 .71 5.95 1.89 6.62 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 .99 .94 .94 .95 Ratio of net expenses to average net assets .96 c .98 .94 .94 c .95 c Ratio of net investment income to average net assets 4.27 4.02 3.87 3.82 3.86 Portfolio Turnover Rate 16.60 15.47 8.82 11.89 10.18 Net Assets, end of period ($ x 1,000) 130,611 138,054 145,897 147,733 155,436 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.66 16.18 15.87 16.18 15.77 Investment Operations: Investment incomenet a .54 .53 .54 .53 .53 Net realized and unrealized gain (loss) on investments (.38) (.51) .31 (.31) .42 Total from Investment Operations .16 .02 .85 .22 .95 Distributions: Dividends from investment incomenet (.55) (.54) (.54) (.53) (.54) Net asset value, end of period 15.27 15.66 16.18 15.87 16.18 Total Return (%) b 1.16 .15 5.41 1.37 6.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.55 1.56 1.45 1.46 1.46 Ratio of net expenses to average net assets 1.54 1.55 1.45 1.46 c 1.46 c Ratio of net investment income to average net assets 3.67 3.47 3.35 3.30 3.35 Portfolio Turnover Rate 16.60 15.47 8.82 11.89 10.18 Net Assets, end of period ($ x 1,000) 2,474 5,375 12,886 21,799 29,280 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.68 16.20 15.89 16.20 15.79 Investment Operations: Investment incomenet a .53 .52 .50 .50 .50 Net realized and unrealized gain (loss) on investments (.39) (.53) .31 (.31) .41 Total from Investment Operations .14 (.01) .81 .19 .91 Distributions: Dividends from investment incomenet (.53) (.51) (.50) (.50) (.50) Net asset value, end of period 15.29 15.68 16.20 15.89 16.20 Total Return (%) b 1.00 (.04) 5.18 1.15 5.83 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 1.73 1.67 1.68 1.69 Ratio of net expenses to average net assets 1.69 1.72 1.67 1.68 c 1.69 c Ratio of net investment income to average net assets 3.54 3.27 3.13 3.08 3.11 Portfolio Turnover Rate 16.60 15.47 8.82 11.89 10.18 Net Assets, end of period ($ x 1,000) 4,983 3,875 3,599 2,932 2,839 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class Z Shares 2009 2008 a Per Share Data ($): Net asset value, beginning of period 15.67 15.98 Investment Operations: Investment incomenet b .68 .29 Net realized and unrealized gain (loss) on investments (.40) (.32) Total from Investment Operations .28 (.03) Distributions: Dividends from investment incomenet (.67) (.28) Net asset value, end of period 15.28 15.67 Total Return (%) 1.96 (.18) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 .78 d Ratio of net expenses to average net assets .77 .77 d Ratio of net investment income to average net assets 4.48 4.37 d Portfolio Turnover Rate 16.60 15.47 Net Assets, end of period ($ x 1,000) 55,649 62,102 a From November 29, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Pennsylvania Fund (the fund).The funds investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds and the name of the fund from Pennsylvania Series to Dreyfus Pennsylvania Fund. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). As of the close of business on November 29, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to liabilities, of Dreyfus Pennsylvania Intermediate Municipal Bond Fund were transferred to the fund in exchange for shares of Beneficial Interest of the fund of equal value. Shareholders of Dreyfus Pennsylvania Intermediate Municipal Bond Fund received Class Z shares of the fund, in an amount equal to the aggregate net asset value of their investment in Dreyfus Pennsylvania Intermediate Municipal Bond The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) Fund at the time of the exchange. The funds net asset value on the close of business on November 29, 2007 was $15.98 per share for Class Z shares, and a total of 4,029,097 Class Z shares representing net assets of $64,368,356 (including $1,559,612 net unrealized appreciation on investments) were issued to shareholders of Dreyfus Pennsylvania Intermediate Municipal Bond Fund in the exchange. The exchange was a tax-free event to Dreyfus Pennsylvania Intermediate Municipal Bond Fund shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of Dreyfus Pennsylvania Intermediate Municipal Bond Fund, as a result of the reorganization of such funds. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to 30 that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  190,444,290  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a trans- 32 action is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $179,564, accumulated capital losses $3,667,437 and unrealized depreciation $1,326,409. In addition, the fund had $26,244 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $634,612 of the carryover expires in fiscal 2011, $2,886,837 expires in fiscal 2013, $38,932 expires in fiscal 2014 and $107,056 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008 were as follows: tax exempt income $8,331,189 and $7,105,361 and ordinary income $11,346 and $0, respectively. During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumu- 34 lated undistributed investment income-net by $56,633, increased accumulated net realized gain (loss) on investments by $42,919 and increased paid-in capital by $13,714. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million unsecured credit facility led by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of the Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average daily amount of borrowings outstanding under the Facilities during the period ended April 30, 2009 was approximately $3,200, with a related weighted average annualized interest rate of 1.98%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. The Manager has voluntarily agreed from May 1, 2008 through April 30, 2009, to waive a portion of its management fee and/or reimburse Class Z shares to the extent Class Z shares total operating expenses exceed .80% of the value of Class Z shares average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $1,367 during the period ended April 30, 2009. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended April 30, 2009, the Distributor retained $7,758 from commissions earned on sales of the funds Class A shares and $1,787 and $2,263 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $18,313 and $30,426, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B and Class C shares were charged $326,825, $9,156 and $10,142, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses for providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended April 30, 2009, Class Z shares were charged $39,431 pursuant to the Shareholder Services Plan. 36 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $86,892 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $7,162 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2009, the fund was charged $26,394 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $86,959, Rule 12b-1 distribution plan fees $4,027, shareholder services plan fees $28,130, custodian fees $12,830, chief compliance officer fees $2,793 and transfer agency per account fees $13,186. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $31,776,665 and $41,137,664, respectively. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) At April 30, 2009, the cost of investments for federal income tax purposes was $191,770,699; accordingly, accumulated net unrealized depreciation on investments was $1,326,409, consisting of $6,311,249 gross unrealized appreciation and $7,637,658 gross unrealized depreciation. The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund (formerly, Dreyfus Premier State Municipal Bond Fund, Pennsylvania Series) (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund at April 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York June 23, 2009 The Fund 39 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2009 as exempt-interest dividends (not subject to regular federal income tax, and for individuals who are Pennsylvania residents, Pennsylvania personal income taxes) except $11,346 that is being designated as an ordinary income distribution for reporting purposes. As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. 40 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (65) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  The Muscular Dystrophy Association, Director  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director  Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director No. of Portfolios for which Board Member Serves:  Clifford L. Alexander, Jr. (75) Board Member (1986) Principal Occupation During Past 5Years:  President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) Other Board Memberships and Affiliations:  Mutual of America Life Insurance Company, Director No. of Portfolios for which Board Member Serves: 52  David W. Burke (73) Board Member (2007) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  John F. Kennedy Library Foundation, Director No. of Portfolios for which Board Member Serves: 88  Peggy C. Davis (66) Board Member (1990) Principal Occupation During Past 5Years:  Shad Professor of Law, New York University School of Law (1983-present)  Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 55 The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (69) Board Member (2007) Principal Occupation During Past 5Years:  President, Huntting House Antiques No. of Portfolios for which Board Member Serves: 22  Ernest Kafka (76) Board Member (1986) Principal Occupation During Past 5Years:  Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present)  Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 22  Nathan Leventhal (66) Board Member (1989) Principal Occupation During Past 5Years:  Commissioner, NYC Planning Commission (March 2007-present)  Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Board Memberships and Affiliations:  Movado Group, Inc., Director  Mayor's Committee on Appointments, Chairman No. of Portfolios for which Board Member Serves: 36  Daniel Rose (79) Board Member (2007) Principal Occupation During Past 5Years:  Chairman and Chief Executive Officer of Rose Associates, Inc., a New York based real estate development and management firm Other Board Memberships and Affiliations:  Baltic-American Enterprise Fund,Vice Chairman and Director  Harlem Educational Activities Fund, Inc., Chairman  Housing Committee of the Real Estate Board of New York, Inc., Director No. of Portfolios for which Board Member Serves: 36 42 Warren B. Rudman (78) Board Member (2007) Principal Occupation During Past 5Years:  Co-Chairman, Stonebridge International LLC  Of Counsel to (from January 1993 to December 31, 2003, Partner in) the law firm Paul, Weiss, Rifkind,Wharton & Garrison LLP Other Board Memberships and Affiliations:  Boston Scientific, Director  D.B. Zwirn & Co.,Vice Chairman of the International Advisory Board No. of Portfolios for which Board Member Serves: 33  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund's Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Saul B. Klaman, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 43 OFFICERS OF THE FUND (Unaudited) 44 The Fund 45 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 22 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for DreyfusVirginia Fund, a series of Dreyfus State Municipal Bond Funds, covering the 12-month period from May 1, 2008, through April 30, 2009. Both the municipal and taxable fixed-income markets were not immune to price volatility during the reporting period, as higher-yielding market sectors generally plummeted over the fall of 2008 and later rebounded strongly in late April 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among high yield bonds, which previously had been hard-hit in the downturn. Conversely, U.S.Treasury securities, which had served as a relatively safe haven in 2008, gave back some of their gains in 2009, particularly long-term nominal Treasuries. These price and yield swings have left the global markets wondering whether fixed income investors are anticipating sustainable economic improvement, or continued economic distress. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate the importance of a long-term investment focus combined with a diversified approach.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current fixed income needs and future investment goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through April 30, 2009, as provided by James Welch and Joseph P. Darcy, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended April 30, 2009, the Class A, Class B and Class C shares of Dreyfus Virginia Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 2.57%, 2.15% and 1.80%, respectively. 1 The funds benchmark, the Barclays Capital Municipal Bond Index, produced a total return of 3.11% for the same period. 2 In addition, the fund is reported in the Lipper Virginia Municipal Debt Funds category,and the average total return for all funds reported in this Lipper category was 1.85% for the reporting period. 3 Municipal bonds suffered bouts of heightened volatility over much of the reporting period, but a market rally in 2009 buoyed market averages. The fund produced higher returns than its Lipper category average but produced lower returns than its benchmark, primarily due to weakness among lower-rated holdings during the market downturn. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Virginia state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Virginia state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Financial Crisis and Recession Sparked Heightened Volatility An intensifying credit crisis and recession roiled most financial markets, including municipal bonds, over much of the reporting period. Slumping home values, rising unemployment and plunging consumer confidence contributed to one of the worst recessions since the 1930s, putting fiscal pressure on most states and municipalities, including Virginia. Meanwhile, an ongoing credit crunch escalated in September 2008 into a global financial crisis that punished a number of large financial institutions, including major municipal bond insurers and dealers. These developments sparked a flight to quality in which investors fled riskier assets in favor of U.S.Treasury securities. In this tumultuous environment, yield differences between municipal bonds and comparable Treasuries moved toward historically wide levels as deleveraging among institutional investors resulted in widespread selling pressure even for creditworthy securities. Indeed, at times during the reporting period, tax-exempt municipal bonds offered higher nominal yields than taxable U.S. Treasury securities with comparable maturities. A market rally in the reporting periods final months, stemming in part from massive interventions into the financial crisis by U.S. government and monetary authorities, helped the market erase its previous losses. Overall, higher-quality municipal bonds fared better than their lower-rated counterparts. Defensive Strategies Cushioned Losses but Limited Gains We adopted a more defensive investment posture in order to cushion losses during the downturn, gradually reducing the funds positions in 4 municipal bonds rated BBB or lower in favor of higher-rated general obligation bonds and essential-purpose revenue bonds from fiscally soundVirginia issuers. However, the funds corporate-backed holdings, including municipal bonds secured byVirginias settlement of litigation with U.S. tobacco companies, lagged market averages, weighing on the funds relative performance. In addition, we established generally defensive interest-rate strategies over most of the reporting period, including a relatively short average duration.We also positioned the fund to capture the benefits of wider-than-average yield differences along the markets maturity spectrum. We focused mainly on bonds in the 20-year maturity range, which provided much of the yield of longer-term bonds but in our opinion entailed less risk should inflation eventually accelerate as a result of massive government borrowing and spending. Maintaining a Cautious Investment Posture Although we recently have seen evidence of market stabilization and a return to a focus on fundamentals among investors, the U.S. economy has remained weak, and Virginia has continued to encounter budget pressures. Consequently, we have maintained a relatively defensive investment posture, including strategies to manage risks through careful credit analysis. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Virginia residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class B and Class C shares of Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund on 4/30/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Virginia municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is not limited to investments principally in Virginia municipal obligations.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/09 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 2.06% 2.29% 3.16% without sales charge 2.57% 3.23% 3.64% Class B shares with applicable redemption charge  1.79% 2.38% 3.33% without redemption 2.15% 2.73% 3.33% Class C shares with applicable redemption charge  0.82% 2.48% 2.87% without redemption 1.80% 2.48% 2.87% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase. The Fund 7  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.12 $ 7.73 $ 8.95 Ending value (after expenses) $1,066.20 $1,063.60 $1,062.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.01 $ 7.55 $ 8.75 Ending value (after expenses) $1,019.84 $1,017.31 $1,016.12  Expenses are equal to the funds annualized expense ratio of 1.00% for Class A, 1.51% for Class B, and 1.75% for Class C; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS April 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments95.2% Rate (%) Date Amount ($) Value ($) Virginia83.1% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) 5.25 10/1/15 1,445,000 1,501,283 Alexandria, Consolidated Public Improvement GO Bonds 5.50 6/15/10 2,625,000 a 2,796,517 Amherst Industrial Development Authority, Educational Facilities Revenue (Sweet Briar College) 5.00 9/1/26 1,000,000 818,250 Bristol, Utility System Revenue (Insured; MBIA, Inc.) 5.25 7/15/20 2,185,000 2,273,361 Capital Region Airport Commission, Airport Revenue (Insured; FSA) 5.00 7/1/31 1,000,000 1,016,860 Chesapeake, Chesapeake Expressway Toll Road Revenue 5.63 7/15/19 1,100,000 1,113,387 Chesapeake, GO Public Improvement Bonds 5.50 12/1/17 1,750,000 1,918,700 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,152,680 Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,688,610 Dulles Town Center Community Development Authority, Special Assessment Tax (Dulles Town Center Project) 6.25 3/1/26 2,885,000 2,090,153 Fairfax County Water Authority, Water Revenue 5.50 4/1/10 1,655,000 a 1,746,406 Fairfax County Water Authority, Water Revenue 5.50 4/1/10 1,830,000 a 1,931,071 Metropolitan Washington Airports Authority, Airport System Revenue (Insured; AMBAC) 4.75 10/1/23 3,555,000 3,338,963 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,166,060 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,077,750 Peninsula Ports Authority of Virginia, Residential Care Facility Revenue (Virginia Baptist Homes) 5.40 12/1/33 500,000 306,675 Pittsylvania County Industrial Development Authority, Exempt Facility Revenue (Multitrade of Pittsylvania County, L.P. Project) 7.65 1/1/10 300,000 309,444 Prince William County Industrial Development Authority, Educational Facilities Revenue (Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 952,260 Richmond Metropolitan Authority, Expressway Revenue (Insured; FGIC) 5.25 7/15/17 2,900,000 3,196,119 Roanoke Industrial Development Authority, HR (Carilion Health System) (Insured; MBIA, Inc.) 5.50 7/1/21 2,500,000 2,571,050 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds 5.63 6/1/15 1,000,000 a 1,155,960 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/16 215,000 a 252,034 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/36 785,000 610,322 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.75 7/1/22 1,000,000 983,600 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.90 1/1/33 3,000,000 2,740,890 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,500,000 1,614,645 Virginia Housing Development Authority, MFHR 5.95 5/1/16 710,000 710,099 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,024,840 Virginia Public Building Authority, Public Facilities Revenue 5.75 8/1/10 2,700,000 a 2,873,178 Virginia Public School Authority, School Financing Bonds 5.00 8/1/28 1,500,000 1,574,685 Virginia Resources Authority, Clean Water State Revolving Fund Revenue 5.38 10/1/10 1,535,000 a 1,636,740 Virginia Resources Authority, Clean Water State Revolving Fund Revenue 5.00 10/1/29 1,000,000 1,045,280 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,047,420 U.S. Related12.1% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 6.00 7/1/10 1,500,000 a 1,591,590 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 799,530 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/37 1,000,000 864,770 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,000,000 930,140 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.50 10/1/10 3,000,000 a 3,276,600 Total Long-Term Municipal Investments (cost $56,675,826) The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investment3.2% Rate (%) Date Amount ($) Value ($) U.S. Related; Puerto Rico Commonwealth, Public Improvement GO, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) (cost $2,000,000) 3.25 5/7/09 2,000,000 b Total Investments (cost $58,675,826) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand noterate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 12 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 13 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 40.0 AA Aa AA 30.5 A A A 8.0 BBB Baa BBB 12.0 BB Ba BB 1.3 F1 MIG1/P1 SP1/A1 3.3 Not Rated c Not Rated c Not Rated c 4.9  Based on total investments. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 58,675,826 60,697,922 Cash 249,910 Interest receivable 787,092 Receivable for shares of Beneficial Interest subscribed 11,342 Prepaid expenses 14,386 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 54,756 Payable for shares of Beneficial Interest redeemed 12,602 Accrued expenses 35,055 Net Assets ($) Composition of Net Assets ($): Paid-in capital 62,205,355 Accumulated net realized gain (loss) on investments (2,569,212) Accumulated net unrealized appreciation (depreciation) on investments 2,022,096 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 57,905,626 921,549 2,831,064 Shares Outstanding 3,604,718 57,387 176,365 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended April 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 318,048 Shareholder servicing costsNote 3(c) 185,639 Professional fees 39,478 Distribution feesNote 3(b) 23,902 Registration fees 22,303 Custodian feesNote 3(c) 10,040 Prospectus and shareholders reports 6,552 Trustees fees and expensesNote 3(d) 3,252 Loan commitment feesNote 2 918 Miscellaneous 20,811 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (26,453) Lessreduction in fees due to earnings creditsNote 1(b) (3,350) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (1,414,560) Net unrealized appreciation (depreciation) on investments 683,889 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2009 2008 Operations ($): Investment incomenet 2,311,932 2,392,061 Net realized gain (loss) on investments (1,414,560) 82,256 Net unrealized appreciation (depreciation) on investments 683,889 (1,685,918) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,175,340) (2,230,953) Class B Shares (45,184) (88,193) Class C Shares (76,097) (72,915) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 8,741,533 3,715,660 Class B Shares 14,033 81,348 Class C Shares 781,409 78,910 Dividends reinvested: Class A Shares 1,427,314 1,429,961 Class B Shares 20,058 41,373 Class C Shares 49,001 42,441 Cost of shares redeemed: Class A Shares (5,849,833) (8,184,571) Class B Shares (917,653) (1,797,032) Class C Shares (200,584) (237,659) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 58,308,321 64,741,552 End of Period The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2009 2008 Capital Share Transactions: Class A a Shares sold 557,710 225,429 Shares issued for dividends reinvested 89,988 87,168 Shares redeemed (371,360) (497,532) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 883 4,950 Shares issued for dividends reinvested 1,262 2,520 Shares redeemed (57,999) (109,406) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 49,551 4,765 Shares issued for dividends reinvested 3,092 2,589 Shares redeemed (12,528) (14,541) Net Increase (Decrease) in Shares Outstanding a During the period ended April 30, 2009, 20,116 Class B shares representing $320,354 were automatically converted to 20,113 Class A shares and during the period ended April 30, 2008, 73,936 Class B shares representing $1,219,764 were automatically converted to 73,923 Class A shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended April 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.30 16.72 16.61 17.04 16.73 Investment Operations: Investment incomenet a .64 .65 .68 .69 .66 Net realized and unrealized gain (loss) on investments (.24) (.42) .11 (.43) .31 Total from Investment Operations .40 .23 .79 .26 .97 Distributions: Dividends from investment incomenet (.64) (.65) (.68) (.69) (.66) Net asset value, end of period 16.06 16.30 16.72 16.61 17.04 Total Return (%) b 2.57 1.44 4.85 1.51 5.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.18 1.16 1.11 1.06 Ratio of net expenses to average net assets 1.00 1.15 1.15 1.10 1.05 Ratio of interest and expense related to floating rate notes issued to average net assets  .16 .17 .12 .07 Ratio of net investment income to average net assets 4.04 3.97 4.09 4.06 3.88 Portfolio Turnover Rate 26.99 18.22 18.14 41.99 36.57 Net Assets, end of period ($ x 1,000) 57,906 54,244 58,748 60,998 66,155 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.29 16.72 16.60 17.04 16.72 Investment Operations: Investment incomenet a .56 .56 .59 .60 .56 Net realized and unrealized gain (loss) on investments (.23) (.42) .13 (.44) .33 Total from Investment Operations .33 .14 .72 .16 .89 Distributions: Dividends from investment incomenet (.56) (.57) (.60) (.60) (.57) Net asset value, end of period 16.06 16.29 16.72 16.60 17.04 Total Return (%) b 2.15 .86 4.38 .94 5.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.63 1.74 1.68 1.63 1.58 Ratio of net expenses to average net assets 1.49 1.65 1.66 1.61 1.56 Ratio of interest and expense related to floating rate notes issued to average net assets  .16 .17 .12 .07 Ratio of net investment income to average net assets 3.57 3.45 3.58 3.55 3.37 Portfolio Turnover Rate 26.99 18.22 18.14 41.99 36.57 Net Assets, end of period ($ x 1,000) 922 1,845 3,597 5,796 7,465 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 20 Year Ended April 30, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.29 16.71 16.60 17.03 16.71 Investment Operations: Investment incomenet a .52 .53 .56 .56 .53 Net realized and unrealized gain (loss) on investments (.24) (.42) .11 (.43) .32 Total from Investment Operations .28 .11 .67 .13 .85 Distributions: Dividends from investment incomenet (.52) (.53) (.56) (.56) (.53) Net asset value, end of period 16.05 16.29 16.71 16.60 17.03 Total Return (%) b 1.80 .68 4.08 .76 5.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.82 1.95 1.92 1.86 1.80 Ratio of net expenses to average net assets 1.75 1.90 1.90 1.84 1.79 Ratio of interest and expense related to floating rate notes issued to average net assets  .16 .17 .12 .07 Ratio of net investment income to average net assets 3.28 3.22 3.34 3.32 3.14 Portfolio Turnover Rate 26.99 18.22 18.14 41.99 36.57 Net Assets, end of period ($ x 1,000) 2,831 2,219 2,397 2,887 3,314 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the DreyfusVirginia Fund (the fund).The funds investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds, and the name of the fund from Virginia Series to Dreyfus Virginia Fund. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the Distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. 22 Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the secu- The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) rities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  60,697,922  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation) at period end. 24 In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $9,077, accumulated capital losses $1,990,148 and unrealized appreciation $2,037,407. In addition, the fund had $594,375 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $151,002 of the carryover expires in fiscal 2010, $939,844 expires in fiscal 2011, $79,117 expires in fiscal 2013 and $820,185 expires in fiscal 2017. 26 The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2009 and April 30, 2008, were as follows: tax exempt income $2,296,621 and $2,392,061, respectively. During the period ended April 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and capital loss carryover expiration, the fund decreased accumulated undistributed investment income-net by $15,311, increased accumulated net realized gain (loss) on investments by $465,630 and decreased paid-in capital by $450,319. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million unsecured credit facility by Citibank, N.A. Effective October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility with Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. During the period ended April 30, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly.The Manager had undertaken from May 1, 2008 through April 30, 2009 to reduce the management fee paid by the fund, if the funds aggregate expenses, The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) excluding Rule 12b-1 distribution plan fees, taxes, brokerage fees, commitment fees, interest on borrowings and extraordinary expenses, exceed an annual rate of 1% of the value of the funds average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $26,453 during the period ended April 30, 2009. During the period ended April 30, 2009, the Distributor retained $1,578 from commissions earned on sales of the funds Class A shares and $814 and $11 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2009, Class B and Class C shares were charged $6,377 and $17,525, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, Class A, Class B and Class C shares were charged $135,537, $3,188 and $5,842, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2009, the fund was charged $25,669 pursuant to the transfer agency agreement. 28 The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2009, the fund was charged $1,788 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2009, the fund was charged $10,040 pursuant to the custody agreement. During the period ended April 30, 2009, the fund was charged $4,976 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $27,628, Rule 12b-1 distribution plan fees $2,092, shareholder services plan fees $12,558, custodian fees $5,317, chief compliance officer fees $2,793, and transfer agency per account fees $5,577, which are offset against an expense reimbursement currently in effect in the amount of $1,209. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2009, amounted to $18,292,662 and $14,918,595, respectively. At April 30,2009,the cost of investments for federal income tax purposes was $58,660,515; accordingly, accumulated net unrealized appreciation on investments was $2,037,407 consisting of $3,669,618 gross unrealized appreciation and $1,632,211 gross unrealized depreciation. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund (formerly, Dreyfus Premier State Municipal Bond Fund, Virginia Series) (one of the series comprising Dreyfus State Municipal Bond Funds) as of April 30, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2009 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus State Municipal Bond Funds, DreyfusVirginia Fund at April 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended April 30, 2009 as exempt-interest dividends (not subject to regular Federal and, for individuals who areVirginia residents,Virginia personal income taxes). As required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed by early 2010. 32 36 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $211,590 in 2008 and $212,901 in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $0 in 2008 and $94,968 in 2009. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $24,383 in 2008 and $28,674 in 2009. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; and (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $565 in 2008 and $400 in 2009. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2008 and $0 in 2009. Note: In each of (b) through (d) of this Item 4, 100% of all services provided by the Auditor were pre-approved as required. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $2,465,481 in 2008 and $18,957,657 in 2009. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS STATE MUNICIPAL BOND FUNDS By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 By: /s/ James Windels James Windels, Treasurer Date: June 29, 2009 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
